Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 1 of 83. PageID #: 5




           EXHIBIT A
                 Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 2 of 83. PageID #: 6




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113



                                              Court of Common Pleas


                                             New Case Electronically Filed:
                                                 June 14, 2019 11:57


                                        By: CHRISTOPHER C. ESKER 0040709

                                                Confirmation Nbr. 1737782



   ANTHONY SCARBRO                                                          cv 19 916786
           vs.
                                                                  Judge: JOAN SYNENBERG
  CLIFFORD PINKNEY, SHERIFF OF CUYAHOGA
  COUNT,ETAL




                                                     Pages Filed: 81




Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 3 of 83. PageID #: 7



                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO
   ANTHONYSCARBRO                                               )        CASE NO.
   4927 E. 1Oih Street                                          )
   Garfield Heights, Ohio 44125,                                )        JUDGE
                                                                )
                     Plaintiff,                                 )        COMPLAINT (REFILED)
                                                                )
   -vs-                                                         )        TYPE: PERSONALINJURY;
                                                                )        NEGLIGENCE; VIOLATIONS
   CLIFFORD PINKNEY, IN HIS CAPACITY AS                         )        OF CIVIL RIGHTS, PRIVILEGES
   SHERIFF OF CUYAHOGA COUNTY, OHIO                             )        AND IMMUNITIES UNDER THE
   1215 W. 3rd Street                                           )        CONSTITUTION SUBJECT TO
   Cleveland, Ohio 44113                                        )        REDRESS UNDER 42 U.S.C. § 1983
                                                                )
   -m~                                                          )        (PREVIOUSLY FILED UNDER
                                                                )        CASE NO. CV-18-891845 AND
   CUYAHOGA COUNTY SHERIFF'S OFFICE                             )        ASSISGNED TO
   1215 W. 3rd Street                                           )        JUDGE JOAN SYNENBERG)
   Cleveland, Ohio 44113                                        )
                                                                )        JURY DEMAND ENDORSED HEREON
   -m~                                                          )
                                                                )
   JOHN DOES AND JANES DOES 1-3                                 )
   EMPLOYEES, AGENTS, AND/OR                                    )
   REPRSENTATIVES OF THE CUYAHOGA                               )
   COUNTY SHERIFF'S OFFICE                                      )
   Names Not Presently Known                                    )
   1215 W. 3rd Street                                           )
   Cleveland, Ohio 44113,                                       )
                                                                )
   -m~                                                          )
                                                                )
   THE METROHEALTH SYSTEM                                       )
   2500 MetroHealth Drive                                       )
   Cleveland, Ohio 44109                                        )
                                                                )
   -m~                                                          )
                                                                )
   JOHN DOES AND JANES DOES 1-3                                 )
   EMPLOYEES, AGENTS, AND/OR                                    )
   REPRSENTATIVES OF                                            )
   THE METROHEALTH SYSTEM                                       )
   NAMES NOT PRESENTLY KNOWN                                    )
   2500 MetroHealth Drive                                       )
   Cleveland, Ohio 44109,                                       )
                                                                )
                                      Defendants.               )
Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                 Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 4 of 83. PageID #: 8



            Now comes Plaintiff, Anthony Scarbro, by and through counsel, and for his refiled

   Complaint in this matter hereby states as follows:

                   COUNT ONE: NEGLIGENCE- CUYAHOGA COUNTY DEFENDANTS

            1.      That on or about October 23, 2015, Plaintiff Anthony Scarbro was detained and

   arrested, then incarcerated in the Cuyahoga County Jail, and held therein under the exclusive

   direction and control of Clifford Pinkney, Sheriff of Cuyahoga County, the Cuyahoga County

   Sheriff's Office, and John Does and Jane Does 1-3, employees, agents, and/or representatives of the

   Cuyahoga County Sheriff's Office (the "County Defendants"), and each of them, where he was held

   from that time pending trial under Case Nos. CR-15-600542-A and CR-16-602409-A, the former of

   which was dismissed on April 26, 2016, and the latter of which proceeded to a jury trial, with a jury

   of his peers acquitting Anthony Scarbro on all counts on April 26, 2016, and that he was released

   from the Cuyahoga County Jail on April27, 2016.

            2.      That during his term of incarceration by the County Defendants, and each of them,

   Plaintiff Anthony Scarbro suffered certain physical injuries as a direct and proximate result of the

   County Defendants' negligence, and each of theirs, during the term of his incarceration and within

   their exclusive custody and control, including but not limited to the substandard, reckless, and/or

   negligent care and treatment provided by the County Defendants, and each of them, in the

   Cuyahoga County Jail, as operated by the Cuyahoga County Sheriff's Office, and as funded by

   Cuyahoga County, Ohio, and including but not limited to negligently maintaining and negligently

   exposing Plaintiff to such conditions within the Cuyahoga County Jail as to cause him to contract

   and suffer a serious and debilitating staph infection (Staphylococcus Aureus) in his nose and facial

   area, the discovery of which such infection was not reasonably made known to him until after the

   first of several surgeries he was required to undergo on and after January 21, 2016.

                                                             2

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                 Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 5 of 83. PageID #: 9



            3.      That from and after January 21, 2016, while incarcerated by the County Defendants,

   and each of them, and within their exclusive custody and control, Plaintiff was required to undergo

   certain medical treatments, including surgical intervention, in an effort to control the staph

   infection, resulting in excruciating pain, periods of incapacitation, permanent disfigurement, and

   permanent nerve damage and scarring.

            4.      That from and after January 21, 2016, while still incarcerated by the County

   Defendants, and each of them, and within their exclusive custody and control, Plaintiff was

   carelessly, recklessly, and/or negligently denied the use of certain medications as prescribed by his

   surgeon and medical care providers that, to his understanding, would have lessened his physical

   suffering, aided in his physical recovery, been beneficial to his overall health and recovery, and

   otherwise would have fostered his further healing, resulting in further pain and permanent scarring

   and disfigurement.

            5.      That Plaintiff, on and after January 21, 2016, while still incarcerated by the County

   Defendants, and each of them, and within their exclusive custody and control, specifically grieved

   and brought to the County Defendants' attention, and each of them, the issues and concerns related

   to his physical injuries and insults as suffered through the carelessness, recklessness and/or

   negligence of the County Defendants, and each of them, during the term of his incarceration, and

   that the County Defendants, and each of them, through carelessness, negligence, recklessness, or

   negligent indifference or disregard, caused Plaintiff to suffer permanent and debilitating injuries,

   including but not limited to limited nasal function, permanent facial disfigurement, permanent nerve

   damage, and continuing pain and suffering.

            6.      That the County Defendants, and each of them, owed a duty and obligation to

   Plaintiff to operate the Cuyahoga County Jail and the Cuyahoga County Sheriff's Office in such a

                                                             3

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                 Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 6 of 83. PageID #: 10



   manner as to be free from carelessness, negligence and/or recklessness, and/or neglect of duty,

   during the term of Plaintiff's incarceration, and with a duty to exercise all due care for Plaintiff; that

   the County Defendants, and each of them, failed in their duties and obligations thereunder; and that

   the County Defendants, and each of them, having carelessly, negligently, and/or recklessly, through

   neglect of duty and/or with negligent indifference or disregard, failed to adequately maintain the

   Cuyahoga County Jail during the period of Plaintiff's incarceration, while Plaintiff was within their

   exclusive custody and control, directly and proximately causing Plaintiff to suffer permanent and

   debilitating injuries, including but not limited to limited nasal function, permanent facial

   disfigurement, permanent nerve damage, and continuing pain and suffering.

            7.       That as a direct and proximate result of the County Defendants' carelessness,

   negligence, recklessness, and/or lack of due care, Plaintiff was made to certain immediate,

   significant and debilitating physical and other injuries requiring medical care and services,

   continuing medical care and services, and future medical care and services, and permanent physical

   nerve damage and facial scarring and loss of sensory function.

            8.       That as a direct and proximate result of the carelessness, negligence, recklessness,

   and/or lack of due care of the County Defendants, and each of them, Plaintiff sustained

   excruciatingly painful and permanent personal physical injuries resulting in certain significant

   financial losses, pain, and accommodation, and that he incurred and will continue to incur certain

   medical and other expenses thereby into the future.

            9.       That as a direct and proximate result of the carelessness, negligence, recklessness,

   and/or lack of due care of the County Defendants, and each of them, Plaintiff will continue to incur

   medical and other expenses into the indefinite future and that Plaintiff will suffer significant

   financial losses, pain, and accommodation into the indefinite future, and that certain of Plaintiff's

                                                             4

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
               Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 7 of 83. PageID #: 11



   physical injuries are permanent in nature.

        COUNT TWO: CIVIL RIGHTS VIOLATIONS- CUYAHOGA COUNTY DEFENDANTS

            10.      Plaintiff realleges and reincorporates all allegations and statements of fact as made in

   the preceding paragraphs of his Complaint herein.

            11.     Under 42 U.S.C. § 1983, every person who, under color of any statute, ordinance,

   regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or

   causes to be subjected, any citizen of the United States or other person within the jurisdiction

   thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and

   laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

   proceeding for redress.

            12.     That during his term of incarceration, Plaintiff Anthony Scarbro suffered certain

   physical injuries as a direct and proximate result of the County Defendants' carelessness,

   recklessness, and/or negligence, and each of theirs, during the term of his incarceration and within

   their exclusive custody and control, including but not limited to the careless, reckless, and/or

   negligent care and treatment provided by the County Defendants, and each of them, in the

   Cuyahoga County Jail, as operated by the Cuyahoga County Sheriff's Office, and as funded by

   Cuyahoga County, Ohio, and including but not limited to carelessly, recklessly, and/or negligently

   maintaining and/or carelessly, recklessly, and/or negligently exposing Plaintiff to such conditions

   within the Cuyahoga County Jail as to cause him to contract and suffer a serious and debilitating

   staph infection (Staphylococcus Aureus) in his nose and facial area, the discovery of which such

   infection was not reasonably known to him until after the first of several surgeries he was required

   to undergo on and after January 21, 2016.

            13.     That from and after January 21, 2016, while still incarcerated by the County

                                                             5

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
               Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 8 of 83. PageID #: 12



   Defendants, and each of them, and within their exclusive custody and control, Plaintiff was required

   to undergo certain medical treatments, including surgical intervention, in an effort to control the

   staph infection, resulting in excruciating pain, periods of incapacitation, permanent disfigurement,

   and permanent nerve damage and scarring.

            14.     That Plaintiff, on and after January 21, 2016, while still incarcerated by the County

   Defendants, and each of them, and within their exclusive custody and control, specifically grieved

   and brought to the County Defendants' attention, and each of them, the issues and concerns related

   to his physical injuries and insults as suffered through the carelessness, recklessness and/or

   negligence of the County Defendants, and each of them, during the term of his incarceration, and

   that the County Defendants, and each of them, through carelessness, negligence, recklessness, or

   negligent indifference or disregard, caused Plaintiff to suffer permanent and debilitating injuries,

   including but not limited to limited nasal function, permanent facial disfigurement, permanent nerve

   damage, and continuing pain and suffering.

            15.     That the County Defendants, and each of them, owed a duty and obligation to

   Plaintiff to operate the Cuyahoga County Jail and the Cuyahoga County Sheriff's Office in such a

   manner as to be free from carelessness, negligence and/or recklessness, and/or neglect of duty,

   during the term of Plaintiff's incarceration, and with a duty to exercise all due care for Plaintiff; that

   the County Defendants, and each of them, failed in their duties and obligations thereunder; and that

   the County Defendants, and each of them, having carelessly, negligently, and/or recklessly, through

   neglect of duty and/or with negligent indifference or disregard, failed to adequately maintain the

   Cuyahoga County Jail during the period of Plaintiff's incarceration, while Plaintiff was within their

   exclusive custody and control, directly and proximately causing Plaintiff to suffer permanent and

   debilitating injuries, including but not limited to limited nasal function, permanent facial

                                                             6

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
               Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 9 of 83. PageID #: 13



   disfigurement, permanent nerve damage, and continuing pain and suffering.

            16.     That as a direct and proximate result of the County Defendants' carelessness,

   negligence, recklessness, and/or lack of due care, Plaintiff was made to certain immediate,

   significant and debilitating physical and other injuries requiring medical care and services,

   continuing medical care and services, and future medical care and services, and permanent physical

   nerve damage and facial scarring and loss of sensory function.

            17.     That as a direct and proximate result of the carelessness, negligence, recklessness,

   and/or lack of due care of the County Defendants, and each of them, Plaintiff sustained

   excruciatingly painful and permanent personal physical injuries resulting in certain significant

   financial losses, pain, and accommodation, and that he incurred and will continue to incur certain

   medical and other expenses thereby into the future.

            18.     That on or after November 1, 2018, the United States Marshal's Service, Prisoner

   Operations Division published its Quality Assurance report regarding its Facility Review of the

   Cuyahoga County Correctional Center (the "Facility Review"), a copy of which is attached hereto

   and incorporated herein and hereby as Exhibit A to Plaintiff's Complaint.

            19.     That the Facility Review was widely published, disseminated, and reviewed by

   medial outlets, bringing to light those operational and personnel deficiencies within the Cuyahoga

   County Correctional Center, under the direct control of the County Defendants, that found, among

   the multiple deficiencies and issues, that "Non-compliances with the [Federal Performance-Based

   Detention Standards] were identified in all functional areas [of the Cuyahoga County Correctional

   Center]. Administration and Management, Food Service, Restrictive Housing and Safety and

   Sanitation were determined to be 'Unsatisfactory/At-Risk', Security and Control and Health Care

   are 'Marginal' ... ", that the "performance of this function is so defective or deficient, it actually

                                                             7

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
              Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 10 of 83. PageID #: 14



   presents a risk to the safety of staff and detainees [and that] the risk include life and safety concerns

   as well as inhumane conditions or confinement, which violate safe, secure, humane conditions

   and/or violate detainee/inmate Constitutional rights," and that "not one of the identified 119

   deficiencies or non-compliance findings since [the previous] 2015 [voluntary pre-PREA Audit] has

   been corrected."

            20.     That the Cuyahoga County Sheriff maintains and sets forth its Mission Statement,

   stipulating, admitting, and conceding that, among other items, that as "agents of the community, we

   strive to provide appropriate custodial care along with programs that support the physical, spiritual

   and constitutional needs of individuals committed to our custody. Further, every effort will be made

   to assist the inmates in our custody to understand and take responsibility for their involvement in

   the justice system." See the Cuyahoga County, Agency of Inspector General, Report of

   Investigation 18-0050-I, page 2 of 14, dated December 31, 2018, amended January 8, 2019,

   attached hereto and incorporated herein and hereby as Exhibit B to Plaintiff's Complaint.

            21.     That through the actions of the County Defendants, and each of them, and under the

   color of any and all relevant and applicable statutes, ordinances, regulations, customs, or usages of

   the County of Cuyahoga, including those demonstrated by Exhibit B to this Complaint, the State of

   Ohio, and/or the United States of America, included those demonstrated by Exhibit A to this

   Complaint, the County Defendants, and each of them, subjected, or caused to be subjected, Plaintiff

   to the deprivation of his rights, privileges, and/or immunities as secured by the United States

   Constitution and such other laws as set forth above, herein, and hereunder, and that the County

   Defendants, and each of them, are liable to Plaintiff under the provisions of 42 U.S.C. § 1983 for his

   injuries so suffered and endured, in and for his redress as against the County Defendants, and each

   of them.

                                                             8

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
              Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 11 of 83. PageID #: 15



            22.     That as a direct and proximate result of the actions of the County Defendants', and

   each of theirs, through the deprivation of Plaintiff's rights, privileges, and/ or immunities as secured

   by the United States Constitution and such other laws, Plaintiff will continue to incur medical and

   other expenses into the indefinite future and that Plaintiff will suffer significant financial losses,

   pain, and accommodation into the indefinite future, and that certain of Plaintiff's physical injuries

   are permanent in nature.

                    COUNT THREE: NEGLIGENCE- METROHEALTH DEFENDANTS

            23.      Plaintiff realleges and reincorporates all allegations and statements of fact as made in

   the preceding paragraphs of his Complaint herein.

            24.     To Plaintiff's belief and understanding, during his term of incarceration by the

   County Defendants, certain services may have been provided to Plaintiff either directly by

   Defendant The MetroHealth System and/or and John Does and Jane Does 1-3, employees, agents,

   and/or representatives of the The MetroHealth System (the "MetroHealth Defendants"), or through

   an agreement, contract, or arrangement with and through the County Defendants.

            25.     In the previous filing of this matter, the County Defendants, by and through their

   counsel in that matter, alleged and suggested through certain filings made with the Court that

   certain of Plaintiff's claims in the previously-filed matter may have involved claims of medical

   negligence and/or malpractice.

            26.      While Plaintiff's personal knowledge and facts reasonably known to andy by him at

   the time of the filing of his previous complaint in this matter did not include his specific belief or

   knowledge that he had been specifically subjected to medical malpractice during the term of his

   incarceration, the County Defendants' suggestion that some component of medical malpractice may

   have been involved in his care, conservation, and treatment during his confinement and detention by

                                                             9

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
              Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 12 of 83. PageID #: 16



   the County Defendants representing the first of any such notification, certain information

   subsequently made public, including but not limited to the information contained in Exhibits A and

   B, as well as widely-distributed media reports, particularly on and after November 1, 2018, as well

   as the County Defendants' own suggestions in the case as previously filed, caused Plaintiff to

   prepare and serve upon the MetroHealth Defendants such notice as may be required under Ohio

   Revised Code §2305.11(B) on or about January 19, 2019, a true and accurate copy of which is

   attached hereto and incorporated herein as Exhibit C to Plaintiff's Complaint.

            27.      Plaintiff may have received professional medical services from the County

   Defendants, the MetroHealth Defendants, and/or each and any of them, from and after October 23,

   2015, and thus operating health care facilities located in Cuyahoga County, Ohio, and holding

   themselves out to the public, including Plaintiff, as having the requisite skilled personnel, staff, and

   equipment to render quality health care services to the public, including Plaintiff.

            28.     That in providing such professional medical services, the County Defendants and/or

   the MetroHealth Defendants, and/or each and any of them, from and after October 23, 2015, jointly

   and severally, were negligent in their care and treatment of Plaintiff.

            29.     That as a direct and proximate result of the negligence of the County Defendants

   and/or the MetroHealth Defendants, and/or each and any of them, Plaintiff suffered injuries and

   damages which are permanent in nature, and he has incurred substantial medical expenses, and is

   continuing to incur substantial medical expenses, has incurred pain and suffering, and has suffered

   the loss of the enjoyment of the usual activities of life, both past and in the future.

            30.      Plaintiff does not have knowledge of the true names, addresses and capacities of the

   Defendants named herein as John Does and Jane Does 1-3, employees, agents, and/or

   representatives of the The MetroHealth System, and/or John Does and Jane Does 1-3, employees,

                                                            10

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
              Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 13 of 83. PageID #: 17



   agents, and/or representatives of the Cuyahoga County Sheriff's Office, and therefore names these

   Defendants by such fictitious names. Plaintiff will amend this Complaint to allege their true names

   and capacities when the same are ascertained. Upon information and belief, each of the fictitiously

   named Defendants is responsible in some manner for the occurrences herein alleged, and that

   Plaintiffs' damages as herein alleged were proximately caused by their conduct, both jointly and

   severally, of all Defendants named herein.

            WHEREFORE, Plaintiff Anthony Scarbro demands judgment as follows:

            A.               Upon Count One, and against Defendants Clifford Pinkney, in his capacity

                             as Sheriff of Cuyahoga County, the Cuyahoga County Sheriff's Office, and

                             John Does and Jane Does 1-3, Employees, Agents and/or Representatives of

                             the Cuyahoga County Sheriff's Office, joint and several judgment in favor of

                             Plaintiff Anthony Scarbro including compensatory damages in an amount in

                             excess of $25,000, plus pre-judgment and post-judgment interest, all costs,

                             expenses and attorney fees of any kind, and all other relief this Court may

                             deem appropriate;

            B.               Upon Count Two, and against Defendants Clifford Pinkney, in his capacity

                             as Sheriff of Cuyahoga County, the Cuyahoga County Sheriff's Office, and

                             John Does and Jane Does 1-3, Employees, Agents and/or Representatives of

                             the Cuyahoga County Sheriff's Office, joint and several judgment in favor of

                             Plaintiff Anthony Scarbro including punitive and compensatory damages in

                             an amount in excess of $25,000, plus pre-judgment and post-judgment

                             interest, all costs, expenses and attorney fees of any kind, and all other relief

                             this Court may deem appropriate;

                                                            11

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
              Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 14 of 83. PageID #: 18



            C.               Upon Count Three, and against Defendants Clifford Pinkney, in his capacity

                             as Sheriff of Cuyahoga County, the Cuyahoga County Sheriff's Office, and

                             John Does and Jane Does 1-3, Employees, Agents and/or Representatives of

                             the Cuyahoga County Sheriff's Office, and/or Defendant The MetroHealth

                             System and/or and John Does and Jane Does 1-3, employees, agents, and/or

                             representatives of the The Metro Health System, joint and several judgment in

                             favor of Plaintiff Anthony Scarbro including compensatory damages in an

                             amount in excess of $25,000, plus pre-judgment and post-judgment interest,

                             all costs, expenses and attorney fees of any kind, and all other relief this

                             Court may deem appropriate

            D.               For all costs and expenses as may be in any way related to this matter, any

                             and all appropriate and available relief this Court deems proper.

                                                       Respectfully submitted,

                                                       RODERICK LINTON BELFANCE, LLP

                                                       /s1Cb1--~                    C. Esd<&r
                                                       Christopher C. Esker, Es~ (0040709)
                                                       50 South Main Street, 101 Floor
                                                       Akron, Ohio 44308
                                                       Telephone No. (330) 434-3000
                                                       Facsimile No. (330) 434-9220
                                                       E-mail address: cesker@rlbllp.com
                                                       Attorney for Plaintiff Anthony Scarbro

                                                 JURY DEMAND

            Plaintiff demands a trial by jury upon all issues in the above-captioned matter.

                                                       /s1Cb1--~                    C. Esd<&r
                                                       Christopher C. Esker, Esq. (0040709)


                                                            12

Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
              Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 15 of 83. PageID #: 19




Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                 Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 16 of 83. PageID #: 20
     CUYAHOGA                                                     Oct 30-Nov 1, 2018                                               Quality Assurance Report
     COUNTY
     CORRECTIONAL
     CENTER




                                                                          Table of Contents

       Executive Summary .......................................................................................................................2
       Facility Review Team .................................................................................................................3
       USMS Personnel ........................................................................................................................................................3
       Facility lnformation ......................................................................................................................................................5
       Staffing By Functional Areas ......................................................................................................................................6
       Functional Area Ratings .............................................................................................................................................6
       Overall Performance Ratings .....................................................................................................................................7
       Deficient Areas ............................................................................................................................................................8
       Capacity ....................................................................................................................................................................24

     General Overview by Functional Area ................................................................................. 25
       A- Administration and Management .......................................................................................................................25
       B - Health Care .........................................................................................................................................................28
       C- Security and Control ...........................................................................................................................................33
       D- Food Service .......................................................................................................................................................36
       G - Services and Programs ......................................................................................................................................45

     Detailed Findings by Functional Area .................................................................................. 48
       A- Administration and Management .......................................................................................................................48
       B - Health Care .........................................................................................................................................................49
       C - Security and Control ...........................................................................................................................................49
       D- Food Service .......................................................................................................................................................50
       E- Restrictive Housing .............................................................................................................................................50
       F- Safety and Sanitation ..........................................................................................................................................51
       G- Services and Programs ......................................................................................................................................51




El                      0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                                                                                                                                                                   Oct 30-Nov 1, 2018
                                  CUYAHOGA COUNTY CORRECTIONAL CENTER
                                                           SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 17 of 83. PageID #: 21
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                    Oct 30-Nov 1, 2018       Facility Review Report




     Executive Summary
     The purpose of this Facility Review is to provide the United States Marshals Service (USMS), Prisoner
     Operations Division (POD) a comprehensive overview of operations at the Cuyahoga County
     Correctional Center (CCCC) located in Cleveland, Ohio. The Facility Review uses the Federal
     Performance-Based Detention Standards (FPBDS) for non-federal detention facilities. The FPBDS are
     designed to ensure the safe, secure, and humane confinement of federal detainees and provide a
     document to indicate the facility's level of performance. The overall facility operation received a rating
     of"Unsatisfactory/At-Risk".

     The Facility Review was conducted by a team of contract correctional subject matter experts (SMEs)
     from the Correctional Management and Communications Group, LLC. CCCC co-houses USMS
     detainees in the same housing units (USMS detainees are not separated out, identified or defined by any
     distinguished or unique identifYing factor, or housed in USMS only pods or housing units) with other
     county inmates, therefore the focus of this review is on the conditions of confinement for the entire
     population and references both USMS detainees and CCCC inmates. During the three-day onsite visit,
     the team toured and observed operations of all CCCC facilities including the Cuyahoga County Jail I
     Annex in Bedford and the Cuyahoga County Jail II Annex, in Euclid. The Facility Review included
     review of all relevant policies, procedures, and other supporting documentation. Facility Review team
     staff conducted numerous interviews with facility staff, contractors, USMS detainees and Cuyahoga
     County inmates.

     Facility staff and contractors were professional and responsive to the Facility Review team members'
     requests for information, documentation and access throughout all facilities. Some staff members
     approached Facility Review team SME's willingly shared information beyond the interview questions
     while others were guarded in their responses.

     Facility Review team members interviewed a sampling (200+) of the detainee/inmate populations to
     determine their perception of personal treatment, health care, food service, sanitation and overall facility
     operations. 80% of the detainees/inmates interviewed expressed concern with health care, food service,
     sanitation, and 100% of the detainees/inmates feared retaliation by or from the Security Response Team
     (SRT) staff or other Correctional Officer staff members for speaking with Facility Review team
     members. More than 20 anonymous notes or letters were passed to Facility Review team members
     directly by detainees/inmates confined to the Restrictive Housing Unit, expressing fear of brutal
     retaliation and in some cases fear for their life.

     Non-compliances with the FPBDS were identified in all functional areas. Overall, Administration and
     Management, Food Service, Restrictive Housing and Safety and Sanitation were determined to be
     "Unsatisfactory/At-Risk", Security and Control and Health Care are "Marginal", and Services and
     Programs is "Satisfactory".

     The "Unsatisfactory/At-Risk" designation indicates performance of the functional area does not meet
     most contractual requirements and recovery is not likely in a timely manner. Additionally the
     performance of the function is so defective or deficient, it actually presents a risk to the safety of staff and
     detainees; the risk include life and safety concerns as well as inhumane conditions of confinement, which
     violate safe, secure, humane conditions and/or violate detainee/inmate Constitutional Rights.

El                0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                        CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1, 2018
                                                    SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 18 of 83. PageID #: 22
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1, 2018    Facility Review Report




     Attributing to the overall "Unsatisfactory/At-Risk" rating is significant "At-Risk" findings and
     behaviors associated is:

        Y An inadequate medical program, unexplained causes of two detainee deaths which occurred
            while the inmates were in ecce custody, failure to perform post mortem mortality reviews, and
            insufficient and unclear answers regarding six recent inmate deaths (which includes the two
            previous unexplained deaths). There is no documentation available for review in absence of
            Mortality Reviews to identity life safety issues or to verity or discredit CCCC contributory
            factors;

        Y The intentional and deliberate use of food as a punitive measure; the diet for detainees/inmates in
            Restrictive Housing Units (RHU) lacks basic daily nutritional requirements, fails to meet daily
            nutritional caloric intake standards, is not varied and does not meet needs of detainees/inmates
            housed in the RHU who also present with medical conditions which require dietary variety and
            consideration;

        Y Denial of detainees/inmates to perform hygiene, detainees/inmates are not allowed access to
            showers, telephones and recreation due to CCCC's implementation of a lockdown system known
            as "Red Zone". The "Red Zone" RHU detainees/inmates management system is used as a means
            to address insufficient staff and staffing shortages. Detainees/inmates housed in the "Red Zone"
            RHU are locked down for periods of27 or more hours in their cells, additionally interviews with
            detainees/inmates in the "Red Zone" RHU are lockdown, along with inspection of their cells
            reveal the absence of toothbrushes, toothpaste, toilet paper and denied access to razors or
            barbering;

        Y Refusal to install shower curtains for detainees/inmates housed in the "Red Zone" RHU,
            detainees/inmates are afforded not privacy when they are eventually allowed to take a shower;
            during showering detainees are in full view of any staff, or detainees in the shower area, as well
            as visible through narrow oblong windows which look directly into the showering area from the
            common access hallway;

        Y The co-locating ofjuvenile detainees with adult offenders in the RHU; detainees are not sight and
            sound separated, are not receiving the enhanced developmental nutritional intake requirements
            and are provided not educational or brain development programming. Juveniles are subjected to
            the same harsh "Red Zone" RHU conditions as the adult offenders in every fashion from hygiene
            to recreations and out of cell time;

        Y Detainee/inmates assigned to ''No Contact Housing" (Special confinement restrictions ordered by
            the court which include no access to mail, telephones, or general population) are denied general
            housing privileges to which they are entitled, as they are not confined for disciplinary reasons.
            Detainee/inmates assigned to ''No Contact Housing" confinement are up to 27 hours, are not
            allowed daily access to showers, and recreation and are subjected to the same "Red Zone"
            lockdown system as RHU detainee/inmates. Additionally, interviews with detainees/inmates in



El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                      CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
            Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 19 of 83. PageID #: 23
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1, 2018       Facility Review Report




            the ''No Contact Housing" who are lockdown, along with inspection of their cells reveal the
            absence of toothbrushes, toothpaste, toilet paper and denied access to razors or barbering;

        Y CCCC is not Prison Rape Elimination Act (PREA) compliant despite undergoing a voluntary
            pre-PREA AUDIT 2015. The voluntary pre-PREA Audit identified 119 deficiencies or non-
            compliance findings; further inquiry and review of documentation reveal not one of the identified
            119 deficiencies or non-compliance findings since 2015 has been corrected;

        y   ecce fire emergency drills are not being performed and facility staff could not demonstrate they
            can safely evacuate detainees/inmates from the facility;

        Y The CCCC is currently operating over the American Correctional Associations rated capacity, as
            such detainees/inmates must regularly sleep on mattresses on the floor; during the review two
            pregnant females were found to be sleeping on mattresses on the floor;

        Y Detainee/inmate court meals were not properly refrigerated or stored and were found placed in an
            unused office area which reeked of dead vermin; and

        Y Detainees/inmates are placed in cells awaiting court which are not equipped with functioning
            toilets or have access to running water, are stripped of all furnishing to include a place to sit, and
            were found to house up to 12 detainees/inmates, in an cell who's design capacity is for only up to
            2 persons. Additionally, these detainees are left unsupervised and locked in these cells for
            periods greater than 10 hours.

     A closeout briefing was conducted on Thursday, November 1, 2018. Those present included: Theo
     Anderson, Chief, Detention Standards and Compliance, POD, USMS; Rickye Rice, Assistant Chief,
     Detention Standards and Compliance, POD, USMS; Heather Bonsell, Chief, MMB, USMS; Laura
     Gardner, Detention Contract Administrator, Northeast Ohio, USMS; Peter Elliott, US Marshal, Northern
     District of Ohio, Troy Mizel, Northern District of Ohio, USMS, Anne Murphy, Northern District of
     Ohio, USMS; Lisa Kaplan, CV, Special Agent, Civil Rights, FBI, Preetham Rao, Special Agent, Federal
     Bureau of Investigations (FBI); Sicily Woods, Deputy Inspector General, Agency of Inspector General,
     Cuyahoga County; and members of the Review Team.


     Facility Review Team
           Facility Name                    Name                                    Title
     Cuyahoga                     Flora Brooks Boyd                Lead Reviewer, Administration and
     County                                                        Management and Services and
     Correctional                                                  Programs SME
     Center                       Francisca Terrero-Leibel         Health Care SME
                                  Marcus Baldwin                   Security and Control SME:
                                  Bernard Higgins                  Restrictive Housing SME:
                                  Rene Garcia                      Food Service SME
                                  Ezell Jackson                    Safety and Sanitation SME
                                  Jeffery Foster                   Lead Reviewer Trainee


El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                      CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
              Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 20 of 83. PageID #: 24
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                        Oct 30-Nov 1, 2018        Facility Review Report




     USMS Personnel
                Name                                                     Title
     Theo Anderson                       Chief, Detention Standards and Compliance, POD, USMS
     Rickye Rice                         Assistant Chief, Detention Standards and Compliance, POD, USMS
     Heather Bonsell                     Chief, Medical Management Branch, POD, USMS
     Laura Gardner                       Detention Contract Administrator, POD, (Northeast Ohio) USMS

     Accompanym~ R eVIew
                     . p ersonneI
             Name                                                  Title
     Anne Murphy                 (A) Assistant ChiefDeputy, Northern District of Ohio, USMS
     TroyMizel                   Supervising Deputy, Northern District of Ohio, USMS
     Lisa Kaplan                 Federal Bureau oflnvestigations, Fraud and Economics Unit, Cleveland
     Preetham Rao                Special Agent, Federal Bureau ofinvestigations, Cleveland
     Sicily Woods                Deputy Inspector General, Office of the Inspector General, Cuyahoga
                                 County

     Facility Information

     The CCCC is located in downtown Cleveland, Ohio, CCCC is owned by Cuyahoga County and operated by
     the Cuyahoga County Sheriffs Department. CCCC consists of two high rise buildings (Jail I and Jail II) and
     two satellite locations (Bedford Heights Comprehensive Re-entry Programming Center and Euclid Jail
     Annex). The facility houses all levels of security statuses, from maximum security to weekenders.

     The current contract agreement (60-1 0-0049) between the USMS and CCCC allows for housing 15 male
     USMS detainees. The contract became effective September 30,2010 and indicates a fixed rate of$81 per
     day for housing USMS detainees. Sheriffs Deputies provide court transportation for USMS detainees to the
     federal courthouse which is approximately a half a mile from the facility. The contract requires detainees to
     be housed in a manner consistent with federal law and the Federal Performance-Based Detention Standards

     The facility's rated capacity is 1765 (1455 males and 310 females). On the first day of the Facility Review,
     there were a total of2420 inmates (2360) and detainees (60). The average length of stay is 29 days.

     Jail I consist of seven floors (3rd-1Oth) with a total of 45 pods. Jail II has seven floors (2nd, 3rd, 4th, 5th, 7th, 9th
     and 11th) with a total of 29 pods. Nine pods in Jail II are dedicated to house the Cleveland City inmates.
     Bedford Heights' total capacity is 83 males and Euclid Jail Annex total capacity is 179 (176 males and 3
     females). CCCC's organizational structure includes: a Director of Regional Corrections who reports to the
     Cuyahoga County Sheriff and oversees administrative and program functional areas for the CCCC and its
     Annex Jail I and Jail II facilities: a Medical Director who also reports to the Sheriff and manages health care
     services for the CCCC and its Annex Jail I and Jail II facilities; and a Warden, who is responsible for
     managing and supervising the Sergeants who oversee the day-to-day operations of the CCCC and its Annex
     Jail I and Jail II facilities. The total authorized correctional officer custody staff compliment is 677 however,
     at the time of the Facility Review there are approximately 96 vacancies.

     CCCC has no national accreditations. The Department of Justice Prison Rate Elimination Act (PREA) field
     auditors' training program conducted a PREA audit in 2015 and the Interim report dated January 2016


El                0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                         CUYAHOGA COUNTY CORRECTIONAL CENTER                                    Oct 30-Nov 1, 2018
                                                      SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 21 of 83. PageID #: 25
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018     Facility Review Report




     identified 119 deficient findings or areas of non-compliance which required corrective actions. The 119
     findings require addressing and correcting prior to the CCCC being prepared for a formal PREA
     Compliance Audit; review of the CCCCs PREA corrective action plan reveal no corrective action has been
     taken. The facility is unable to provide information regarding the number of non-English-speaking
     detainees/inmates nor is the number of staff who speak languages other than English available. CCCC does
     not track the languages staff speak or attempt to determine how the Spanish population is accommodated.
     The detainee/inmate handbook is only available in English. The facility is not under any court orders or
     pending litigation.

     Sta ffim~ blY F unctionaI Areas
     Functional Area               # of Authorized       #of Staff on    # of Authorized         # of Subcontract
                                    Staff                Board           Subcontract Staff       Staff
     A - Administration and                                                                  0                0
         Management
     B - Health Care                            67                55                      23                  14
     C - Security and Control                  673               577                       0                   0
     D- Food Service                            12                11                       0                   0
     E - Restrictive Housing                    28                28                       0                   0
     F - Safety and Sanitation                 14                14                        0                   0
     G - Services and Programs                  9                 6                        0                   0
                            Total             810               698                       23                  14

     Contingency/Emergency Sites: None

     Functional Area Ratings

     Exceptional - The level of performance exceeds the requirements of the FPBDS with exceptional
     internal controls. Policies and procedures for achieving the program standards are documented and
     specific to the mission of the facility; the policies and procedures are communicated to the staff; fully
     implemented; and the desired outcome is achieved. Findings and Deficiencies are non-existent.

     Very Good- The level of performance exceeds the requirements of the FPBDS. Internal controls limit
     Findings and Deficiencies. Policies and procedures for achieving the program standards are
     documented and specific to the mission of the facility, the policies and procedures are communicated to
     the staff, implemented and the desired outcome is achieved. Findings and or Deficiencies are minimal
     and do not affect the performance of the facility.

     Satisfactory- The program is meeting the requirements of the FPBDS. Lapses in internal controls are
     minimal. Findings and Deficiencies do not affect the performance of the facility.

     Marginal -The program is unable to meet the requirements of any one of the 6 Functional Areas or one
     or more of the 47 Standards. Deficiencies are the result of weak internal controls in one or more areas.
     The facility is meeting the minimal requirements of the performance standards.

     Unsatisfactory- Operation of the program is impaired to the point that the facility is unable to


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 22 of 83. PageID #: 26
     CUYAHOGA COUNTY CORRECTIONAL CENTER                    Oct 30-Nov 1, 2018 Facility Review Report




     accomplish its mission. The program is unable to meet the requirements of the FPBDS and is unlikely to
     meet those requirements without immediate corrective action to ensure the safety and security of both
     staff and detainees.

     Overall Performance Ratings

          Rating          Contract Requirements                         Problems                         Corrective Actions
        Exceptional          Exceeds Many- Gov't Benefit                  Few Minor                             Highly Effective

        Very Good            Exceeds Some - Gov't Benefits               Some Minor                                 Effective

        Satisfactory                   Meets All                         Some Minor                               Satisfactory

         Marginal          Does Not Meet Some - Gov't hnpact    Serious: Recovery Still Possible   Marginally Effective; Not Fully Implemented

       Unsatisfactory      Does Not Meet Most- Gov't hnpact      Serious: Recovery Not Likely                      Ineffective



     Exceptional- Performance meets contractual requirements and exceeds many to the Government's
     benefit. The contractual performance of the element or sub-element being evaluated was accomplished
     with few minor problems for which corrective actions taken by the contractor were highly effective. To
     justifY an Exceptional rating, identity multiple significant events and state how they were ofbenefit to
     the Government. A singular benefit, however, could be of such magnitude that it alone constitutes an
     Exceptional rating. Also, there should have been NO significant weaknesses identified.

     Very Good- Performance meets contractual requirements and exceeds some to the Government's
     benefit. The contractual performance of the element or sub-element being evaluated was accomplished
     with some minor problems for which corrective actions taken by the contractor was effective. To justifY
     aVery Good rating, identity a significant event and state how it was a benefit to the Government. There
     should have been no significant weaknesses identified.

     Satisfactory- Performance meets contractual requirements. The contractual performance of the
     element or sub-element contains some minor problems for which corrective actions taken by the
     contractor appear or were satisfactory. To justifY a Satisfactory rating, there should have been only
     minor problems, or major problems the contractor recovered from without impact to the contract/order.
     There should have been NO significant weaknesses identified. A fundamental principle of assigning
     ratings is that contractors will not be evaluated with a rating lower than Satisfactory solely for not
     performing beyond the requirements of the contract/order.

     Marginal- Performance does not meet some contractual requirements. The contractual performance of
     the element or sub-element being evaluated reflects a serious problem for which the contractor has not
     yet identified corrective actions. The contractor's proposed actions appear only marginally effective or
     were not fully implemented. To justifY Marginal performance, identity a significant event in each
     category that the contractor had trouble overcoming and state how it impacted the Government. A
     Marginal rating should be supported by referencing the management tool that notified the contractor of
     the contractual deficiency (e.g., management, quality, safety, or environmental deficiency report or
     letter).

     Unsatisfactory- Performance does not meet most contractual requirements and recovery is not likely in
     a timely manner. The contractual performance of the element or sub-element contains a serious


El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                        CUYAHOGA COUNTY CORRECTIONAL CENTER                                             Oct 30-Nov 1, 2018
                                                         SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 23 of 83. PageID #: 27
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018       Facility Review Report




     problem( s) for which the contractor's corrective actions appear or were ineffective. To justifY an
     unsatisfactory rating, identity multiple significant events in each category that the contractor had trouble
     overcoming and state how it impacted the Government. A singular problem, however, could be of such
     serious magnitude that it alone constitutes an unsatisfactory rating. An Unsatisfactory rating should be
     supported by referencing the management tools used to notifY the contractor of the contractual
     deficiencies (e.g., management, quality, safety, or environmental deficiency reports, or letters).
     Compliance with FBPD Standards - By Functional Area

     Functional Area           Exceptional          Very Good        Satisfactory        Mar~inal    Unsatisfactory
     A - Administration and
                                                                              3               5             4
         Management
     B - Health Care                                                          2               4
     C - Security and Control                                                 4               2             4
     D- Food Service                                                          1               1             3
     E - Restrictive Housing                                                  1                             7
     F - Safety and Sanitation                                                3                             2
     G - Services and Programs                                                7                             2
     J-PREA
                         Total        0                     0                21               12            22

     Deficient Areas.

     Administration and Management

     (A.l.l) The facility director ensures that written policies and procedures describe all facets of facility
     operation, maintenance, and administration.4- ALDF -7D-06

     (A.1.3) Detainees can obtain copies of facility policies and procedures unless security concerns justly
     limit access. 4-ALDF-7D-06

     (A.1.4) Policies and procedures are reviewed and updated on an annual basis.
     4-ALDF-7D-06

     (A.2.1) An internal quality control plan requires an annual review of the facility operations to ensure
     compliance with facility policies and procedures. Corrective measures are identified and completed. 4-
     ALDF-7D-09

     (A.2.2) At a minimum, the internal quality control plan addresses the following areas:
     (A.2.2.a) Detainee Health Care
     (A.2.2.b) Security and Control
     (A.2.2.c) Safety and Sanitation
     (A.2.2.d) Food Service
     (A.2.2.e) Detainee Grievance Program
     (A.2.2.f) Staff Training/Professional Certifications

El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                        CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 24 of 83. PageID #: 28
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     (A.2.3) The review of the detainee grievance program not only ensures the viability of the grievance
     program but identifies grievance trends pertaining to facility functions and staff.

     (A.2.4) Documentation of the previous quality control review and the corrective action measures are
     kept on file.

     (A.2.5) The facility administrator or assistant facility administrator, and designated department heads
     visit the facility's living and activity areas at least weekly to encourage information contact with staff
     and detainees and to encourage informal contact with staff and detainees and to informally observe
     living and working conditions. 4-ALDF-2A-06

     (A.3.1) The facility maintains custody records on all detainees committed or assigned to the facility

     (A.3.2) Each detainee custody record will include the following:
     (A.3.2.a) Intake/booking information
     (A.3.2.b) Cash and property receipts
     (A.3.2.c) Reports of disciplinary actions, grievances, incidents, or crimes(s) committed while in
     custody
     (A.3.2.d) Frequency and cumulative length of restrictive housing placements DOJ-Restrictive
     Housing Report
     (A.3.2.e) Records of program participation
     (A.3.2.f) Work assignments
     (A.3.2.g) Classification records

     (A.3.3) The contents of detainee records are identified and separated according to a format approved
     by the facility director. 4-ALDF 7D-20

     (A.4.1) The admission process for newly admitted detainees includes but is not limited to: 4-ALDF
     2A-21
     (A.4.1.c) Medical, dental, and mental health screenings

     (A.4.5) Prior to being placed in the general population, each detainee is provided with an orientation to
     the facility, which includes at a minimum
     (4-ALDF-2A-27; 4-ALDF-4D-22):
     (A.4.5.c) Explanation of transportation options for visitors
     (A.4.5.d) Explanation of grievance procedures
     (A.4.5.i) The handbook is translated into those languages spoken by significant numbers of detainees

     (A.4. 7) Detainees verify, by signature, the receipt of their initial orientation and of the detainee
     handbook and written orientation materials. Signed acknowledgement of the handbook is maintained
     in the detainee's file.
     4-ALDF-2A-28


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 25 of 83. PageID #: 29
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     (A.4.8) If a detainee cannot read orientation materials then they are read to the detainee by a staff
     member or are provided through the use of an audio or video tape. For detainees who do not speak
     English, interpretive services are provided. 4-ALDF-2A-28

     (A.5.2) Space is provided for storing the personal property of detainee's safety and securely.
     4-ALDF 2A-24

     (A.6.3) Absent a compelling reason, detainees are not released directly from restrictive housing to the
     community. DOJ-Restrictive Housing Report

     (A.7.3) Program and service areas are accessible to detainees with disabilities housed at the facility. 4-
     ALDF-6B-04

     (A.8.1) There is no discrimination regarding administrative decisions or program access based on a
     detainee's race, religion, national origin, gender, sexual orientation, or disability. 4-ALDF-6B-02

     (A.9.1) A comprehensive staffing analysis is conducted annually. Essential posts and positions, as
     identified in the staffing plan, are consistently filled with qualified personnel. 4-ALDF 2A-14

     (A.9.3) Background investigations include:
     (A.9.3.c) Credit history

     (A.9.4) A pre-employment physical examination is conducted for all potential Security personnel. 4-
     ALDF-7B-04

     (A.9.6) The facility conducts re-investigations of employees, contractors, and volunteers.

     (A.9. 7) Compliance with restrictive housing policies is reflected in the employee- evaluations of staff
     assigned to restrictive housing units. DOJ-Restrictive Housing Report

     (A.10.3) All new professional and support employees, including contractors, who have regular or daily
     detainee contact receive training during their first year of employment. Forty hours are completed
     prior to being independently assigned to a particular job. An additional40 hours of training is provided
     each subsequent year of employment. At a minimum, this training covers the following areas:
     (A.10.3.a) Security procedures and regulations
     (A.10.3.b) Supervision of detainees
     (A.10.3.c) Signs of suicide risk
     (A.10.3.d) Suicide precautions
     (A.10.3.e) Use-of-force regulations and tactics
     (A.10.3.f) Report writing
     (A.10.3.g) Detainee rules and regulations
     (A.10.3.h) Key control


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 26 of 83. PageID #: 30
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     (A.10.3.i) Rights and responsibilities of detainees
     (A.10.3.j) Safety procedures
     (A.10.3.1) Social/cultural lifestyles of the detainee population
     (A.10.3.m) Cultural diversity
     (A.10.3.n) Communication skills
     (A.10.3.p) Counseling techniques

     (A.10.5) All new correctional officers receive 160 hours of training during their first year of
     employment. At least 40 of these hours are completed prior to being independently assigned to any
     post. At a minimum, this training covers the following areas (4-ALDF-7B-10):
     (A.10.5.o) Correctional implications of young adult (age 18-24) brain development and associated de-
     escalation tactics. DOJ- Restrictive Housing Report

     (A.10.6) Written policy, procedure, and practice provide that all correctional officers receive at least
     40 hours of annual training. This training shall include at a minimum the following areas (4-ALDF-
     ?B-10-1):
     (A.10.6.a) Standards of conduct/ethics
     (A.10.6.b) Security/safety/fire/medical/emergency procedures
     (A.10.6.c) Supervision of offenders including training on sexual abuse and assault
     (A.10.6.d) Use of force

     (A.10. 7) Facility management and supervisory staff receive at least 40 hours of management and
     supervision training during their first year and at least 24 hours of management training each year
     thereafter. 4-ALDF-7B-11

     (A.11.1) There is a plan that specifies the procedures to be followed in situations that threaten facility
     security. Such situations include but are not limited to:
     (A.ll.l.c) Disturbances

     (A.11.2) The facility has written agreements securing the provision of emergency assistance as
     identified by the emergency plans.

     (A.11.3) A plan provides for continuing operations in the event of a staff work stoppage or other job
     action. Copies of this plan are available to appropriate supervisory personnel. 4-ALDF-1 C-06

     (A.12.1) The facility director ensures the immediate notification to the agency of jurisdiction of
     serious incidents including, but not limited to:
     (A.12.1.a) Deaths;
     (A.12.1.b) Suicide attempts;
     (A.12.1.c) Hunger Strikes;
     (A.12.1.d) Emergency medical trips;
     (A.12.1.e) Escapes;
     (A.12.1.f) Use of Force;

El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 27 of 83. PageID #: 31
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     (A.12.1.g) Full or partial facility lockdowns;
     (A.12.l.h) Incidents impacting facility operations (Riots, Disturbances, Food Strikes, Fires, Natural
     Disasters);
     (A.12.1.i) Assaults on staff or detainees requiring medical attention;
     (A.12.1.j) Detainee transportation incidents;
     (A.12.l.k) Incidents attracting unusual interest or publicity.

     Health Care

     (B.1.2) The responsibilities of the health authority include: 4-D-ALDF-4D-01
     (B.1.2b) Developing a facility's operational health policy and procedures.
     (B.1.2e) Developing a quality management program

     (B.l.S) Health care services are provided by qualified healthcare personnel whose duties and
     responsibilities are governed by job descriptions that include qualifications and specific duties and
     responsibilities. 4-ALDF -4D-03

     (B.1.7) All professional staff comply with applicable state and federal licensure, certifications, or
     registration requirements. Verification of current credentials are on file in the facility.
     4D-ALDF-4D-05

     (B.1.13) An automatic defibrillator is available for use at the facility. 4-ALDF-4D-09

     (B.1.14) Correctional and health care personnel are trained to respond to health-related situations
     within a four-minute response time. The training program is conducted on an annual basis and is
     established by the responsible heath authority in cooperation with the facility or program administrator
     and includes instruction on the following: 4-ALDF-4D-08
     (B.1.14a) Recognition of signs and symptoms and knowledge of action that is required in potential
     emergency situations.
     (B.1.14b) Administration ofbasic first aid.
     (B.1.14c) Certification in CPR.
     (B.1.14d) Method of obtaining assistance.
     (B.1.14e) Signs and symptoms of mental illness, violent behavior, and acute chemical intoxication and
     withdrawal.
     (B.1.14f) Procedures for patient transfers to appropriate medical facilities or health care providers

     (B.l.lS) Individual health emergency (man-down) drill are conducted once a year on each shift where
     health staff are assigned. Each drill is evaluated. NCCHC J-A-07

     (B.2.5) Medical screenings result in one of the following dispositions: Cleared for general population;
     Cleared for general population with prompt referral to appropriate health care service; or Referral to
     appropriate health care service for emergency treatment. 4-ALD-4C-22


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 28 of 83. PageID #: 32
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     (B.3.1) A comprehensive health appraisal for each detainee is completed health care professional
     within 14-days after arrival at the facility. If there is documented evidence of a health appraisal within
     the previous 90-days, a new health appraisal is not required except as determined by the designation
     health authority. 4-ALDF-4C-24

     (B.3.2) Health appraisals include the following: 4-ALDF -4C-24
     (B.3.2h) Development and implementation of treatment plan including recommendations concerning
     housing, job assignment, and program participation, when appropriate.

     (B.3.6) An oral screening by dentist or qualified health care professional trained by a dentist is
     performed within 14-days of admission. 4-ALDF -4C-20

     (B.4.1) All detainees are informed about how to access health services during the intake/admission
     process in a manner understood by the detainee to include translation into languages spoken by a
     significant number of detainees, or verbally communicated to the detainee if literacy is an issue.
     NCCHC 4C-01

     (B.4. 7) Detainees who require health care beyond the capacity of the facility as determined by the
     responsible physician are transferred under appropriate security to a facility where such care is
     available. (All non-emergency outside are ofUSMS detainees shall require pre-authorization of the
     USMS to ensure consistency with the USMS detainee Heath Care Standards.)
     NCCHC 4C-05

     (B.5.2) Patients with chronic diseases are identified and enrolled in a chronic disease program to
     decrease the frequency and severity of symptoms, prevent disease progression and complication, and
     foster improved function. Chronic diseases include, but are not limited to: asthma, diabetes, high blood
     cholesterol, HIV, hypertension, seizure disorder, tuberculosis, and major mental illnesses. NCCHC J-
     G-01

     (B.5.4) The health authority maintains a list of chronic care patients. NCCHC J-G-01

     (B.S.S) A proactive program exists that provides care for special needs patients who require medical
     supervision or multidisciplinary care. Special needs patients include, but are not limited to
     developmentally disabled individuals, frail/elderly, physical impairments which impair mobility, and
     patients with serious mental health needs. NCCHC J-G-02

     (B.5.6) The health authority maintains a list of special needs patients. NCCHC J-G-02

     (B.5.13) Management ofbio-hazardous waste and decontamination of medical and dental equipment
     complies with applicable local, state, and federal regulations. 4-ALDF-4C-18 (Mandatory)



El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 29 of 83. PageID #: 33
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     (B.5.17) Management of pharmaceuticals includes: 4-ALDF-4C-38; NCCHC J-D-01; NCCHC J-D-
     02
     (B.5.17d) Secure storage and perpetual inventory of all controlled substances, syringes, and needles.
     (B.5.17e) Administration of medication is by persons properly trained and under the supervision of the
     health authority and facility administrator or designee.
     (B.5.17f) Providing a 7-day supply of prescribed medication to detainees transferring/releasing from
     the facility.

     (B.5.21) Dental care includes the following: 4-ALDF-4C-20; NCCHC J-E-06
     (B.5.21e) Detainees in USMS custody for more than 12 months receive an oral examination

     (B.6.1) Detainee Suicides
     (B.6.1h) Suicide review debriefings include administration, health services, and security
     representatives.

     (B.6.5) Detainee Death
     (B.6.5a) As part of an overall protocol that describes the actions to be taken in the event of a
     detainee's death, the facility will immediately notify the agency of jurisdiction. 4-ALDF -4D-23
     (B.6.5b) All deaths are reviewed to determine the appropriateness of clinical care; to ascertain whether
     changes to policies, procedures, or practices are warranted; and to identify issues that require further
     study. This process will ensure: NCCHC J-A-10
     (B.6.5b.1) All deaths are reviewed within 30 days
     (B.6.5b.2) A death review consists:
     (B.6.5b.2.1) An administrative review
     (B.6.5b.2.2) A clinical mortality review
     (B.6.5b.2.3) A psychological autopsy if death is by suicide
     (B.6.5b.3) Treating staff are informed of the clinical mortality review and administrative review
     findings.

     (B.6.6) Restrictive Housing
     (B.6.6b) If a detainee with serious mental illness is paced in restrictive housing: DOJ -Restrictive
     Housing Report
     (B.6.6b.2) The detainee receives intensive, clinically appropriate mental health treatment for the
     entirety of the detainee's placement in restrictive housing;
     (B.6.6b.3) At least once per week, a qualified mental health practitioner, assigned to supervise mental
     health treatment in the restrictive housing unit, conducts a face-to-face clinical contact with the
     detainee, to monitor the detainee's mental health status and identify sign of deterioration.

     Security and Control

     (C.1.1) Space is provided for a 24-hour secure control center for monitoring and coordinating the
     facility's security, life safety, and communications systems. 4-ALDF-2A-01


El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                      CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 30 of 83. PageID #: 34
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     (C.1.9) Correctional supervisors review permanent logs on each shift to provide responsible
     department heads/shift supervisors with relevant information. These reviews are documented. 4-
     ALDF-2A-11
     (C.l.lO) Supervisory staff conduct a daily patrol, including holidays and weekends, of all areas
     occupied by detainees. Unoccupied areas are to be inspected at least weekly. Patrols and inspections
     are documented. 4-ALDF-2A-12
     (C.l.ll) A qualified person conducts at least weekly inspections of all security devices, identifying
     those needing repair or maintenance. Results of the weekly security inspections are reported in
     writing. 4-ALDF-2A-13
     (C.4.8) The agency of jurisdiction is immediately notified of any Use of Force Incident or Non-
     Routine Application of Restraints.
     (C.4.9) All Use of Force incidents are reviewed by the facility director to ensure compliance with the
     facility's Use of Force policy.
     (C.6.1) The use ofkeys is controlled and inventoried. 4-ALDF-2D-01
     (C.6.2d) Emergency key usage is documented.
     (C.6.4) In the event detainee workers are assigned to work details involving the use of tools, facility
     policy identifies what tools may be used by detainees and identifies the level of required staff
     superv1s10n.
     (C.6.5) Medical and dental instruments, equipment, and supplies (syringes, needles, and other sharps)
     are controlled and inventoried. 4-ALDF-2D-03
     (C.7.1) There are current written orders for every correctional officer post, which clearly outline
     duties, responsibilities, and expectations of that post. 4-ALDF-2A-04
     (C.7.3) Officers assigned to those posts acknowledge in writing that they have read and understand the
     orders and record the date. 4-ALDF-2A-04
     (C.7.4) The facility administrator or designee reviews post orders annually and updates them as
     needed. 4-ALDF-2A-04
     (C.8.2) Disciplinary Segregation, as a penalty for committing a prohibited act, is reserved for offenses
     involving violence, escape or posting a threat to institutional safety by encouraging others to engage in
     such conduct. DOl-Restrictive Housing Report
     (C.8.17) Disciplinary decisions are based solely on information obtained in the hearing process,
     including staff reports, the statements of the inmate charged, and the evidence derived from witnesses
     and documents. 4-ALDF -6C-14
     (C.8.20) Disciplinary sentences for offenses resulting from the same incident are served concurrently.
     DOl-Restrictive Housing Report




El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                      CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 31 of 83. PageID #: 35
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018    Facility Review Report




     Food Service

     (D.1.2) The Food Service Administrator or designee conducts daily inspections of all food service areas,
     including dining and food preparation areas and equipment. 4-ALDF-4A-15

     (D.2.1) Volunteer, detainee food service workers receive a pre-assignment medical examination and
     periodic reexamination to ensure freedom from diarrhea, skin infections, and other illnesses transmissible by
     food or utensils. 4-ALDF-4A-13

     (D.2.5) Food service employees/workers are required to wear clean outer clothing to prevent contamination
     of food, equipment, utensils, linens, and single-service and single-use articles. 2013 U.S. Food Code: 2-
     304.11

     (D.2.6) Food service employees/workers are required to wear hair restraints such as hats, hair coverings or
     nets, beard restraints, and clothing to keep their hair from contacting exposed food; clean equipment,
     utensils and linens. 2013 U.S. Food Code: 2-402.11

     (D.3.1) Refrigerated, potentially hazardous food deliveries are checked on delivery to ensure
     compliance with Food Code. 2013 U.S. Food Code: 3-202.11, 3-202.15

     (D.3.2) Food is stored in a manner compliant with Food Code. 2013U.S. Food Code: 3-3

     (D.3.3) Food is protected from contamination from equipment, utensils, and linens in a manner
     compliant with Food Code. 2013 U.S. Food Code: 3-305.11, 3-305.12

     (D.4.2) Ware washing (dishwashing) machines are operating within designed specifications and/or in a
     manner compliant with Food Code. 2013 U.S. Food Code: 4-204.113, 4-204-114, 4-204.115, 4-
     204.117, 4-204.118, 4-204.119, 4-501.110, 4-501.112, 4-501.113, 4-501-114, 4-501.116

     (D.4.9) Food service equipment shall be cleaned, maintained in good repair and in a manner compliant
     with Food Code. 2013 Food Code: 4-501.11, 4-501.12, 4-501.14

     (D.4.13) Equipment, Food-Contact Surfaces, and Utensils shall be clean to sight and touch.
     2013 U.S. Food Code: 4-601.11a

     (D.4.14) The food-contact surfaces of cooking equipment and pans shall be kept free of encrusted
     grease deposits and other soil accumulations. 2013 U.S. Food Code: 4.601.11b

     (D.4.15) Nonfood-contact surfaces of equipment shall be kept free of an accumulation of dust, dirt,
     food residue, and other debris. 2013 U.S. Food Code: 4.601.11c

     (D.4.16) Equipment, food-contact surfaces, utensils, cooking equipment, baking equipment, non-food
     contact surfaces, and linens, shall be cleaned in frequency and method compliant with Food Code.
     2013 U.S. Food Code: 4-602.11, 4-602.12, 4-602.13, 4-603.11, 4-603.12, 4-603.13, 4-603.14, 4-



El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 32 of 83. PageID #: 36
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018       Facility Review Report




     603.15, 4-603.16, 4-603.17, 4-701.10, 4-702.11, 4-703.11, 4-801.11, 4-802.11, 4-803.11, 4-803.12, 4-
     803.13

     (D.4.19) Food Service equipment, utensils, linens, and single service and single use articles are stored
     in a manner compliant with Food Code. 2013 U.S. Food Code: 4-903.11, 4-903.12, 4-904.11, 4-
     904.12, 4-904.13

     (D.5.1) Detainee meal menus and religious diets are reviewed annually by a qualified nutritionist or
     dietician to ensure that they meet the nationally recommended dietary allowances for basic nutrition
     for appropriate age groups. 4-ALDF -4A-07

     (D.5.4) Menu evaluations are conducted at least quarterly by food service supervisory staff to verify
     adherence to the established basic daily servings. 4-ALDF-4A-07

     (D.5.6) Three meals, including at least two hot meals, are provided at regular times during each 24-
     hour period, with no more than 14-hours between the evening meal and breakfast. Variations may be
     allowed based on weekend and holiday food service demands provided basic nutritional goals are met.
     4-ALDF-4A-18

     (D.S. 7) Therapeutic diets are provided as prescribed by appropriate clinicians. 4-ALDF -4A-09

     (D.5.9) Special diets are provided for detainees whose religious beliefs require the adherence to
     religious dietary laws when approved by the facility chaplain. 4-ALDF-4A-10

     Restrictive Housing

     (E.1.1) Frequency and cumulative length of restrictive housing placement. DOJ-Restrictive Housing
     Report

     (E.2.1) Absent a compelling reason, detainees are not released directly from restrictive housing to the
     community. DOJ-Restrictive Housing Report

     (E.3.1) Compliance with restrictive housing policies is reflected in the employee-evaluations of staff
     assigned to restrictive housing units. DOJ-Restrictive Housing Report

     (E.4.1) Correctional implications of young adult (age (18-24) brain development and associated de-
     escalation tactics. DOJ-Restrictive Housing Report

     (E.5.2) If a detainee with serious mental illness is placed in restrictive housing: DOJ-Restrictive Housing
     Report
     (E.5.2b) The detainee receives intensive, clinically appropriate mental health treatment for the entirety of
     the detainee's placement in restrictive housing.
      (E.5.2c) At least once per week, a qualified mental health practitioner, assigned to supervise mental health
     treatment in the restrictive housing unit, conducts face- to- face clinical contact with the detainee, to monitor
     signs of deterioration.


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 33 of 83. PageID #: 37
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018         Facility Review Report




     (E.6.1) Disciplinary Segregation, as a penalty for connnitting a prohibited act, is reserved for offenses
     involving violence, escape, or posing a threat to institutional safety by encouraging others to engage in such
     conduct. DOJ-Restrictive Housing Report

     (E.6. 7) Disciplinary sentences for offenses resulting from the same incident are served concurrently. DOJ-
     Restrictive Housing Report

     (E. 7.2) Policy identifies the conditions in which a detainee may be placed in restrictive housing in response
     to an alleged disciplinary violation. Such placement are limited to an investigation into those offenses for
     disciplinary segregation is an approved sanction. (Offenses involving violence, escape, or a threat to
     institutional safety by encouraging others to engage in such misconduct.) DOJ-Restrictive Housing
     Report

     (E. 7.3) Policy prohibits the placement of juveniles in restrictive housing. DOJ-Restrictive Housing Report

     (E.7.5) Detainees are not placed in restrictive housing unless correctional officials conclude, based on
     evidence, that no other form ofhousing will ensure the detainee's safety and the safety of staff, other
     detainees and the public. DOJ-Restrictive Housing Report

     (E.7.9) Detainees with serious mental illness are not placed in restrictive housing, unless:
      DOJ-Restrictive Housing Report

     (E.7.9b) In disciplinary circumstances, the detainee's lack of responsibility due to mental illness or
     mitigating factors related to the mental illness should also preclude the detainee's placement in restrictive
     housing.

     (E.7.10) If the detainee with serious mental illness is placed in restrictive housing:
     DOJ-Restrictive Housing Report

     (E.7.10c) The detainees receive enhanced opportunities for in-cell and out-of- cell therapeutic activities and
     additional unstructured out-of-cell time, to the extent such activities can be conducted while ensuring the
     safety of the detainee, staff, other detainees and the public.

     (E.7.11) Unless medical attention is needed more frequently, all detainees in restrictive housing receives a
     daily visit from a qualified health care provider. The presence of a health care provider in restrictive housing
     is announced and recorded.

     (E.7.13) After 30 days in restrictive housing, and every 30 days thereafter, all detainees in restrictive
     housing receives a face-to-face psychological review by mental health staff. DOJ-Restrictive Housing
     Report

     (E.7.14) A detainee's initial and ongoing placement in restrictive housing is reviewed every seven days by a
     multi-disciplinary staff connnittee, which includes facility leadership and medical and mental health
     professional. DOJ-Restrictive Housing Report


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                    Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 34 of 83. PageID #: 38
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018       Facility Review Report




     (E.7.16) For every detainee in restrictive housing correctional staff develop a clear plan for returning the
     detainee to less restrictive conditions as promptly as possible. This plan is shared with the detainee, unless
     doing so would jeopardize the safety of the detainee, staff, other detainees, or the public.
     DOJ-Restrictive Housing Report

     (E. 7.17) Detainees placed in restrictive housing for preventative purposes are provided an opportunity to
     participate in a step-down program to allow them to progress to less restrictive housing.
     DOJ-Restrictive Housing Report

     (E.7.20) Restrictive housing units provide living conditions that approximate those of the general detainee
     population. All exceptions are clearly documented. 4-ALDF-2A-51

     (E.7.23) Detainees in restrictive housing receive daily visits from the facility administrator or designee, and
     weekly visits from members of the program staff.

     (E. 7.24) Staff assigned, on a regular basis, to work directly with detainees in restrictive housing are selected
     based on criteria that includes:

     (E.7.24c) Suitability for the population
     (E. 7.24d) Specialized training which includes: (1) a review of restrictive housing policy and procedures, and
     (2) identifYing and reporting signs of mental health decomposition of detainees in restrictive housing. DOJ-
     Restrictive Housing Report

     (E7.26) Staff operating restrictive housing units maintain a permanent log that contains at a minimum the
     following for each detainee admitted to restrictive housing:

     (E.7.26f): Tentative/actual transition date

     (E.7.29) Written policy, procedure, and practice that all detainees in restrictive housing are provided suitable
     clothing, and access to basic personal items for use in their cell unless there is imminent danger that a
     detainee or any other detainee(s) will destroy an item or induce self-injury. 4-ALDF-2A-56-1

     (E. 7.30) Detainees in restrictive housing unit have the opportunity to shave and shower at least three times
     per week. Detainees in restrictive housing units receive and exchange clothing, bedding, and linen on the
     same basis as detainees in general population, exceptions are permitted only when determined to be
     necessary. Any exception is recorded in the unit log and justified in writing. 4ALDF-2A-58

     (E. 7.31) When a detainee in restrictive housing is deprived of any usual authorized item or activity, a report
     of the action is made and forwarded to the facility administrator or designee. 4-ALDF-2A-58

     (E.7.32) If a detainee uses food or food service equipment in a manner that hazardous to self, staff, or other
     detainees, alternative meal service may be provided. Alternative meal service is on an individual basis, is
     based on health or safety considerations only, meets basic nutritional requirements, and occurs with the



El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 35 of 83. PageID #: 39
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018       Facility Review Report




     written approval of the facility administrator or designee and responsible health authority. The substitution
     does not exceed seven days. 4-ALDF-2A-59

     (E.7.33) Detainees in restrictive housing units can write and receive letters on the same basis as detainees in
     general population. 4-ALDF-2A-60

     (E.7.34) Detainees in restrictive housing units have opportunities for visitation unless there are substantial
     reasons for withholding such privileges. All denials for visitation are documented. 4-ALDF-2A-61

     (E.7.36) Detainees in restrictive housing units have access to reading materials. 4-ALDF-2A-63

     (E.7.37) Detainees in restrictive housing units are offered a minimum of one hour of exercise five days a
     week outside their cells, unless security or safety considerations dictate otherwise. 4-ALDF-2A-64

     (E. 7.38) In addition to the minimum of recreation, the multi-disciplinary committee identifies ways to
     increase out-of-cell opportunities for recreation, education, clinically appropriate treatment therapies, skill-
     building, and social interaction with staff and other detainees. DOJ-Restrictive Housing Report

     (E.7.40) Detainees in restrictive housing have access to programs and services that include, but are not
     limited to the following:

     (E.7.40a) Educational services
     (E.7.40b) Commissary services
     (E.7.40c) Library services
     (E.7.40e) Religious guidance
     (E.7.40g) Telephone access

     (E.7.41) Data is available about several aspects of restrictive housing units. This data includes:
     DOJ-Restrictive Housing Report

     (E.7.41a) Total number of each type of restrictive housing placement
     (E.7.41b) Restrictive housing recidivism rates
     (E.7.41c) Average length of restrictive housing placement
     (E.7.41d) Demographic information of detainees placed in restrictive housing to include: race, national
     origin, religion, gender identity, sexual orientation, disability, and age.

     Safety and Sanitation

     (F.l.l) The facility conforms to all applicable federal, state, and/or local fire safety codes; in addition
     to those set forth by theN ational Fire Protection Association (NFP A), and the Occupational Safety
     and Health Administration (OSHA).
     (F.1.2) The facility's fire prevention regulations and practices ensure the safety of staff, detainees, and
     visitors. These include, but not limited to: 4-ALDF-1C-08
     (F.1.2a) An adequate fire protection service;


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 36 of 83. PageID #: 40
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     (F.1.2b) Availability off'ire hoses or extinguishers at appropriate locations throughout the facility.

     (F.l.S) The facility fire safety inspection includes: 4-ALDF-1C-09
     (F.l.Sa) A weekly fire and safety inspection of the facility by a qualified departmental staff member;
     (F.l.Sb) A comprehensive and through monthly inspection of the facility by a qualified fire and safety
     officer for compliance with safety and fire prevention standards.
     (F.l.Sc) An annual inspection by local or state fire officials.

     (F.1.6) Fire safety equipment is tested at least quarterly. 4-ALDF-1C-09
     (F.1.7) Facility furnishings meet fire safety performance requirements. 4-ALDF-1C-10
     (F.1.8) An evacuation plan is used in the event of a fire or major emergency. The plan is approved by
     an independent outside inspector trained in the application of national fire safety codes and is reviewed
     annually, updated if necessary, and reissued to the local fire jurisdiction. The plan includes the
     following: 4-ALDF-1C-02
     (F.l.Sa) The evacuation plan does not identify the location of building/room floor plan.
     (F.l.Sb) The evacuation plan does not identify use of exit signs and directional arrows for flow of
     traffic.
     (F.l.Sc) The evacuation plan does not identify location of publicly posted plan.

      (F.1.10) The facility has exits that are properly positioned, are clear from obstruction, and are
     distinctly and permanently marked to ensure the timely evacuations of detainees and staff in the event
     of fire or other emergency. 4-ALDF-1C-04
     (F.l.ll) Fire drills are conducted (NFPA Life Safety Code 101 Section 4.7):

     (F.l.lla) Fire drills conducted monthly or with sufficient frequency that observed fire drills
     demonstrate fire drill procedures are a matter of routine.
     (F.l.llb) Fire drill locations and times are varied and unexpected.
     (F.l.llc) Fire drills are documented and evaluated.

     (F.1.13) The use and storage of flammable, toxic, and caustic chemicals include:
     (F.1.13a) Controlled access
     (F.1.13b) A current inventory
     (F.1.13c) Material Data Safety Sheets
     (F.1.13d) Personal Protective Equipment
     (F.1.13e) Staff and detainee safety training

     (F.2.1) The facility is kept clean and in good repair. A housekeeping and maintenance plan address all
     facility areas and provides for daily housekeeping and regular maintenance by assigning specific
     duties and responsibilities to staff and detainees. 4-ALDF-1A-04


     (F.2.2) The facility complies with all applicable laws and regulations of the governing jurisdiction, and
     there is documentation by an independent, outside source that any past deficiencies noted in annual
     inspections have been corrected. The following inspections are implemented: 4-ALDF -1A-01

El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 37 of 83. PageID #: 41
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018    Facility Review Report




     (F.2.2a) Weekly sanitation inspection of all facility areas by a qualified department staff member.
     (F.2.2b) Comprehensive and thorough monthly inspection by a safety/sanitation specialist.

     (F.2.4) Vermin and pests are controlled through monthly inspections and treatment by a qualified pest
     control technician. 4-ALDF-4D-04
     (F.2.7) The facility's potable water source and supply, whether owned and operated by the public
     water department or the facility, is certified at least annually by an independent, outside source to be in
     compliance with jurisdictional laws and regulations. 4-ALDF-1A-07
     (F.2.8) A program exists to monitor environmental conditions of the facility. This program ensures:

      (F.2.8b) A ventilation system supplies at least 15 cubic ft. per minutes of circulated air per occupant
     with a minimum of five cubic ft. per minute of outside air. Toilet rooms, and cells with toilets, have no
     less than four air changes. Air quantities are documented by a qualified technician not less than once
     every three years. 4-ALDF-1A-19
     (F.2.8c) Noise levels in detainee housing do not exceed 70 dBA (A scale) in daytime and 45 dBA (A
     scale) at night. Measurements are documented by a qualified, independent source and checked not less
     than every three years. 4-ALDF-1A-18

     (F.2.10) The number of detainees does not exceed the facility's rated bed capacity. 4-ALDF-1A-05
     (F.2.11) Detainee sleeping surfaces and mattresses are 12 inches off the floor.
     (F.2.12) Detainees are provided a place to store clothes and personal belongings.
     (F.3.2) Detainees are issued clean well-maintained clothing items in a sufficient quantity of each item,
     or provided an opportunity to exchange or have laundered, each item on a weekly equivalent basis:

      (F.3.2a) Detainees are issued clean well-maintained clothing in a sufficient quantity of each item, or
     provided an opportunity to exchange, or have laundered, each item on a weekly equivalent basis: Two
     outer garments (two shirts and pants, or two jumpsuits).
     (F.3.2b) Seven pairs of underwear.
     (F.3.2c) Seven pairs of socks.

     (F.3.6) Detainees are issued one mattress, not to include a mattress with integrated pillow.
     4-ALDF-4B-02
     (F.4.1) Detainees have access to toilets and washbasins with temperature controlled hot and cold
     running water 24 hours per day and are able to use toilet facilities without staff assistance when they
     are confined in their cells/sleeping areas. 4-ALDF -4B-08
     (F.4.2) Detainees have access to operable showers with temperature controlled hot and cold running
     water. 4-ALDF-4B-09
     (F.4.5) Detainees have access to hair care services. Hair care tools and equipment are cleaned and
     disinfected. 4-ALD F-4 B-07



El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 38 of 83. PageID #: 42
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     Services and Programs

     (G.2.2) Detainee access to counsel is ensured. Detainees are assisted in making confidential contact
     with attorneys and their authorized representatives. Such contact includes, but is not limited to (4-
     ALDF-6A-02):
     (G.2.2.a) Telephone communications

     (G.3.5) Excluding weekends and holidays or emergency situations, incoming and outgoing letters are
     held for no more than 24-hours, and packages are held for not more than 48-hours. 4-ALDF-SB-10

     (G.5.2) There is a chaplain with the minimum qualifications of clinical pastoral education or
     equivalent specialized training, and endorsement by the appropriate religious-certifying body. The
     chaplain assures equal status and protection for all religions. 4-ALDF-SC-19

     (G.S.S) When a religious leader of a detainee's faith is not represented through the chaplaincy staff or
     volunteers, the religious coordinator and chaplain assist the detainee in contacting such a person. That
     person must have the appropriate credentials from the faith's judiciary and may minister to the
     detainee under the supervision of the religious coordinator or chaplain.
     4-ALDF-SC-22

     (G.6.1) Detainees have access to exercise opportunities and equipment, including at least one-hour
     daily of physical exercise outside the cell and outdoors, when weather permits. (Access to the housing
     unit's dayroom does not satisfy the standard's requirement.) 4-ALDF-SC-01

     (G.6.2) Detainees have opportunities to participate in leisure-time activities outside their respective
     cell or living room on a daily basis. 4-ALDF-SC-02

     (G.8.7) Detainees are compensated for work performed. 4-ALDF-SC-12

     (G.9.1) A grievance procedure is made available to all detainees and includes at least one level of
     appeal. 4-ALDF-6B-01

     (G.9.2) Grievance forms are readily available and easily accessible to detainees.

     (G.9.4) Detainee's grievance forms provide the opportunity for detainees to retain a copy of the
     grievance filed.




El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                      CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 39 of 83. PageID #: 43
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018      Facility Review Report




     Incidents
                                                                             Grand Total        Total with a
                                                                                                 Weapon
     Number of inmate assaults on staff in past 12 months:                         14                0
     Number of inmate assaults on other inmates in the past 12 month               11                3
     Number of staff assaults on inmates in the past 12 months:                     1                0
     Number of assaults on visitors in the past 12 months:                          0                0
     Number of attempted suicides in the past 12 months:                           55                0
     Number of completed suicides in the past 12 months:                            3                0
     Number of attempted escapes in the past 12 months:                            16                0
     Number of completed escapes in the past 12 months:                             0                0
     Number of detainee PREA incident in the past 12 months:                       52                0

     Capacity
                 Capacity Metrics: Facility
     Total Capacity:                                                                1765
     Adult Male Capacity:                                                           1455
     Adult Female Capacity:                                                         310
     Total Juvenile Capacity:                                                        26
     Juvenile Male Capacity:                                                         21
     Juvenile Female Capacity:                                                        5
     Disabled Capacity:                                                              88
     Description for Disabled Capacity:                                 Hospital beds and low bunks

              Capacity Metrics: USMS                       Maximum                       Minimum
     Total Capacity:                                                                        75
     Adult Male Capacity:                                                                   60
     Adult Female Capacity:                                                                 10
     Total Juvenile Capacity:                                                                0
     Juvenile Male Capacity:                                                                 0
     Juvenile Female Capacity:                                                               0
     Disabled Capacity:                                                                     10
     Description for Disabled Capacity:           Hospital beds and low bunks

               Capacity Metrics: ICE                       Maximum                       Minimum
     Total Capacity:                                                                        0
     Adult Male Capacity:                                                                   0
     Adult Female Capacity:                                                                 0
     Total Juvenile Capacity:                                                               0
     Juvenile Male Capacity:                                                                0
     Juvenile Female Capacity:                                                              0
     Disabled Capacity:                                                                     0
     Description for Disabled Capacity:           N/A



El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 40 of 83. PageID #: 44
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018     Facility Review Report




     General Overview by Functional Area

     A- Administration and Management                                      Unsatisfactory ("At-Risk")

     Review of Administration and Management is based on review of policies, procedures, supporting
     documentation, direct observation, and interviews with staff and detainees/inmates. All facilities operate
     under ecce's limited policies and procedures and there are no site-specific procedures for the facility's
     management ofUSMS detainees. All facets of the operation are not addressed in policy as required by
     FPBDS. Examples include: no written policy and procedure for policy development, annual policy
     review/updates, and employees' and detainees' /inmates' access to policies and procedures; the "Red Zone"
     system or the temporary lockdown of detainees/inmates when security staffmg levels are insufficient to
     ensure detainees/inmates safety and required supervision of the population; and grievance procedures
     described in the detainees' /inmates' handbook is completely inconsistent with facility's policy.

     Policies and procedures are accessible to staff through hard copy manuals available in each control room and
     electronically on the My Human Resources (MY HR) website. Policies and procedures which do not present
     security concerns have not been identified and are not available to detainees/inmates. No convincing
     documentation was made available to verity or prove the CCCCs annual policies and procedures are
     reviewed/updated annually as needed or required.

     There is no internal quality control plan in place to provide an annual review of CCCCs operations to
     ensure compliance with CCCCs policies and procedures. CCCC is inspected annually by the Ohio
     Department ofRehabilitation and Corrections' Bureau of Adult Detention to determine compliance
     with the Ohio's Minimum Standards for Adult Detention Centers. The last inspection was conducted
     on November 14, 2017; review of the November 14,2017 previous inspection documentation reveal
     CCCCs staff did not comply, address or provide corrective actions for identified deficiencies which
     included; exceeding rated capacity, lack of natural lighting in housing units, and detainees/inmates not
     being provided with five hours a week of exercise. A corrective action plan to address the
     aforementioned identified deficiencies was not provided for review.

     A review of housing unit logs and detainee interviews reveal the Warden and Associate Wardens do not
     consistently make weekly visits to housing units and visits are not documented.

     There is no centrally located detainees/inmates record; detainees/inmates records are maintained in
     various locations. The facility only maintains electronic booking and screening information entered in the
     Jail Management System (JMS) during intake. Detainees/inmates legal documents or criminal files are
     maintained in the Sheriff's Records department. Documents such as cash receipts, disciplinary actions,
     grievances, and program participation are maintained in other areas by various staff members. The
     contents of detainees/inmates records is not separated or maintained in a standardized format as required
     by CCCCs facility policy. The frequency and cumulative length ofRHU placement is not included or
     documented in any files. Detainees' /inmates criminal records are located in a secure area with no public
     access.




El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 41 of 83. PageID #: 45
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018     Facility Review Report




     Intake staff interviews confirm staff review arrest documents including the USM -12 9 Individual
     Custody Detention Report and USM-130 Prison Custody Alert Notice, enters basic personal
     information and completes intake screening interviews. During the intake process detainees/inmates
     are escorted to medical department's intake screening area where medical staff conduct medical, dental,
     mental health and suicide assessments. Medical staff is responsible for conducting the history of sexual
     aggression and risk of sexual victimization vulnerabilities within 24-hours of a detainees/inmates
     arrival.

     Detainees/inmates, except for the Cleveland City inmates, upon intake are searched, provided an
     opportunity to a shower, issued clothing, linens and hygiene items, shown a PREA video and issued
     a CCCC handbook. Due to the short stay of Cleveland City inmates, they remain in their person
     clothing and are housed separate from other detainees/inmates. Handbooks describing facility rules
     and sanctions are only provided in English, the CCCC detainees/inmates handbook is not available
     in Spanish; detainees/inmates acknowledge receipt of the handbook in writing. The CCCC
     detainees/inmates handbooks issued at Jail I (Bedford) and Jail II (Euclid) are dated June 2017, and
     is outdated and does not contain all pertinent information detainees need to successfully adjust to
     the facility. The information provided on how to file a grievance is not consistent with the current
     policy. The handbook issued at the Euclid Jail Annex, are dated January 2016. Prior to placement
     in general population housing, detainees/inmates are temporarily housed in an Orientation unit until
     medically cleared. Intake policy and procedures review along with staff and detainees/inmates
     interviews reveal detainees/inmates are not provided a detailed orientation while in the Orientation
     unit. There is no policy requiring staff to read or explain the handbook to detainees/inmates who
     cannot read or understand English.

     Detainees' /inmate's personal property and monies is inventoried upon intake, and a copy of the itemized
     inventory is given to the detainee/inmate. Due to insufficient detainees/inmates personal property storage
     space, detainees/inmates' personal property is stored in three separate locations. Non-clothing personal
     property items and small items are stored in one property room while clothing items, footwear and other
     larger items are stored in another property room. A third property room contained soiled clothing in
     plastic bags awaiting cleaning. Personal property storage areas were observed and found to be disorderly,
     and the tracking system is complicated and not easy to follow. The current multiple storage areas do not
     ensure the safety and security of detainees' /inmates' personal property.

     Direct observation and staff interviews reveal CCCC custody staff do not release USMS detainees. Once
     staff confirm a USMS detainees' identification and perform a search of the detainees in Intake, detainees
     are released directly to the USMS. Upon verifYing inmates' release documents, staff confirm positive
     identification and inmates are released. Detainees/inmates are released directly from RHU to the
     community.

     Detainees/inmates with disabilities are generally housed in the medical housing area which can
     accommodate wheel chairs. Interviews with detainees/inmates with disabilities and staff reveal programs
     and service areas such as outside recreation is not accessible to detainees/inmates with limited mobility or
     disabilities.




El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 42 of 83. PageID #: 46
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018    Facility Review Report




     Programs and work opportunities for female detainees/inmates are comparable to male detainees
     however USMS detainees are not afforded the opportunity to participate in the CCCCs work programs.
     Inmates are not monetarily compensated for work.
     Staff receive pre-service training on cultural and ethnic sensitivity.

     Review of the CCCCs annual staffing analysis reveal essential posts and positions are not identified;
     currently, there are 96 correctional officer vacancies. As a result of a high vacancy rate and excessive
     staff call outs, the CCCCs daily operation is greatly impacted regarding providing for detainees' /inmate's
     basic needs. To address staffing shortages and call outs CCCC implemented a "Red Zone" system
     whereby detainees/inmates are confined to their cells for periods of27+ hours and not let out during
     times they normally have access to dayrooms, showers, telephones and outside recreation areas. A
     housing unit log book and detainee/inmate interviews indicate the "Red Zone" system was in effect in
     one housing unit for 12 days in a row. ecce does not have a policy or written directive outlining
     specific procedures for the "Red Zone" system.

     An interview with the Cuyahoga County Sheriff's Human Resource staff and a review of several
     personnel documents confirm background investigations are conducted for all employees and
     contractors. Background checks include: employment reference checks; verification of citizenship; pre-
     employment interviews; and drug screenings. Credit history checks, re-investigations and pre-
     employment physicals are not conducted. A review of the performance evaluations for Special Response
     Team (SRT) members who work exclusively in the RHUs, do not reflect compliance with restrictive
     housing policies as required for staff assigned to RHU.

     New employee receive an orientation prior to assuming their duties. Orientation training includes all
     topics required by FPBDS. During orientation training, staff sign and acknowledge receipt of the code of
     ethics which describes ethical rules, prohibited acts, disciplinary sanctions and staff requirements. The
     Cuyahoga County Sheriff's Office provides a hotline for employees to confidentially report misconduct
     by other staff and/or detainees.

     The Training Manager has received specialized training including an 80-hour Instructional Skills training
     course. Newly hired Correctional Officers receive at total143 training hours ofbasic classroom training
     and 80 hours of field training during their first year of employment for a total of 226 hours. However,
     correctional implications of young adults (18-24) brain development and associated de-escalation tactics
     are not included in the curriculum for staff assigned to RHU. CCCC facilities base their staff training
     requirements on the Ohio Rehabilitation and Corrections Bureau of Adult Detention's Minimum Adult
     Detention Standards which only require eight hours of in-service training annually instead of 40 hours as
     required by FPBDS. As a result, Correctional Officers do not receive annual training on the following
     topics: security/safety/fire/medical emergency procedures; and supervision of offenders including training
     on sexual abuse and assault.

     Sheriff's Deputies provide transportation and outside escort for detainees/inmates. Therefore, Correctional
     Officers do not carry firearms, nor do they receive specialized firearms training. Staff authorized to use
     chemical agents receive required training. A review of management and supervisory staff training files
     reveal management and supervisory staff receive 40 hours of management and supervisory training
     during their first year and only 8 hours annually as required by the Ohio Minimum Adult Detention


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 43 of 83. PageID #: 47
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018        Facility Review Report




     Standards. FPBDS requires management and supervisory staff receive an initial 40 hours training the first
     year and 24 hours thereafter.

     New professional staff and support employees receive 40 hours of training prior to being independently
     assigned to a particular job however, they only receive two hours of annual training. FPBDS requires 40
     hours of annual in-service training to include: security procedures and regulations; supervision of
     detainees/inmates; signs of suicide risks; suicide precautions; use of force regulations and tactics; report
     writing; detainees' /inmates' rules and regulations; key control; rights and responsibilities of
     detainees/inmates; safety precautions; and social cultural life styles of the detainee/inmate population.

     Review of emergency plans confirm specific plans for emergency situations are in place except for
     disturbances. ecce does not have written support agreements with external entities to provide
     emergency assistance as identified in the ecce emergency plans.

     There is no policy in place requiring notification to the agency of jurisdiction of serious incidents involving
     detainees/inmates. Additionally, no documentation was provided for review to support the practice of external
     agency notifications.

     Interviews with staff reveal numerous staff at all levels express concerns for their safety and security due
     to staffing shortages; concerns were also expressed regarding morale and sense of inability to make
     changes or voice concerns to leadership or management.



     B- Health Care                                                                      Marginal ("At-Risk")

     Review ofhealth care at CCCC is based on review of facility's policies and procedures, supplied
     relevant documents, staff interviews, review of electronic health records (EHRs), direct observation
     and tracing methodology. There are 65 allocated positions in the Medical department. These
     positions are staffed by county employees and MetroHealth (MH) contract staff. MetroHealth also
     supplies telemedicine services for psychiatry and other specialties.

     As of September 2018, a temporary staffing company, EduCare Medical Staffing, provides staff for
     vacant clinical positions, as needed. The healthcare positions include an Administrative Director, a
     Clinical Director, a Health Service Administrator, a Director of Nursing, a Physician, a Behavioral
     Health Physician, a Physician's Assistant, Mental Health Nurse Practitioners, two Clinical Nurse
     Practitioners, twenty-one Nurses, fourteen Licensed Practical Nurses, six Medical Technical
     Assistants, a Radiology Technician, an Ultrasound Technician, an Paramedic, a Dentist, a Dental
     Hygienist, a Dental Assistant, a Pharmacist, two Pharmacy Technicians, three Medical Records
     Representatives and two Clerks. Physical Therapy is provided through a personal contract.
     Optometry is provided by Metro Health off site.

     The Administrative Director is the designated health authority. The Clinical Director has sole
     province of the clinical decisions. An interview with the health authority and the HSA and review
     of available files, reveal not all files are maintained in the Medical department, nor were provided


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 44 of 83. PageID #: 48
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018        Facility Review Report




     to reviewer. There are no job descriptions for the Pharmacy staff, Physical Therapist or the Mental
     Health Nurse Practitioner. Files presented for review contained personnel documentation such as
     disciplinary actions and personal leave. In October 2018, ten new nurses were hired and are
     receiving on the job training. None of the newly hired nurse's files or of the files of the Pharmacy
     staff were available for review. The files made available for review reveal: 1 medical staffhad
     expired CPR certifications; four have expired licenses; one Licensed Practical Nurse has no license
     on file; one Medical Technical Assistant did not have a diploma; two EduCare nurses had partial
     CPR certifications; and one Licensed Practical Nurse and one Nurse Practitioner have board actions
     on their verification but no documentation of the disposition. A National Practitioner Data Bank
     query is not used for health care professional disciplinary or sanctions inquiries

     The CCCC' Medical department is staffed 24/7 and includes the satellite jail facilities of Bedford
     and Euclid. A physician, psychiatrist, mental health practitioner and dentist are available on call.
     Male and female detainees/inmates are seen in the dispensary on the 6th floor at the main CCCC
     facility. The satellite Bedford and Euclid facilities only have male detainees/inmates,
     detainees/inmates in these facilities are seen in each facilities respective medical offices. The
     dispensary has several holding cells, exam rooms, radiology, treatment room and dental office.
     There is also a female dispensary next to the female housing unit on the 6th floor which was not
     open at the time of the review. Moreover, a mental health dispensary is located on the 7th floor;
     Sanitation on the 7th floor mental health dispensary was minimally acceptable.

     Examination of the policies and procedures reveal they are not updated and there is no documentation of
     an annual review. According to the health authority, policies and procedures are available to staff on
     line. Hardcopies of policies and procedures are not available in case of computer failure. The quality
     management program or Continuous Quality Improvement (CQI) Program, has not had a meeting in the
     past year. There is no documentation of monitored health care aspects nor corrective actions of problems
     identified by staff and Pharmacy and Therapeutic (P &T) meetings. Review of the past three quarterly
     P&T meeting minutes identified problems with medication delivery and duplication of orders by
     providers. The annual training program confirm medical staff is trained to respond to health-related
     situations within four-minutes. Correctional staff receive respond to health-related situation training
     every two years.

     There are four designated sealed first aid kits in the facility and one in each satellite facility (Bedford and
     Euclid). The Medical department has an automated External Defibrillator (AED) with their emergency
     equipment at the facility and three at Bedford. The AED at Bedford is not checked daily or its operability
     status documented. Man-down drills are not conducted annually on each shift. Documentation presented
     contained only clinical tabletop exercises with no response action or evaluation. Direct observation of the
     fire drill/man down drill conducted during the review reveal first responding staff, the Safety Manager
     and a nurse, arrived within four minutes. The nurse did not attempt to assess the victim and start CPR.
     The Safety Manager started CPR. On the suspicion of an overdose, the Safety Manager administered
     Narcan. The nurse did not respond to this suspicion however, nurses do not carry Narcan on their person.
     Subsequent medical staff arrived within five minutes with a gurney, oxygen, AED and emergency bag.
     One of the nurses took charge and the victim was prepared for evacuation.


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 45 of 83. PageID #: 49
     CUYAHOGA COUNTY CORRECTIONAL CENTER                    Oct 30-Nov 1, 2018 Facility Review Report




     In 2015 the CCCC began using electronic health records (EHR); a system called EPIC, which was
     implemented by MetroHealth. Through observation and interviews with staff, it was revealed
     detainees/inmates chronic care and/or urgent care rosters cannot be generated; chronic care clinics cannot
     be flagged and EHR has no ability to print documents. There is no alternate plan if the system is down or
     if the contract with MH is terminated. Confidentiality of medical information is maintained.

     Medical staff complete intake screenings within 24 hours of detainee's/inmate's admission to the facility.
     The screening probes into past medical history, chronic illness, mental status and present condition,
     history of sexual aggression and risk of sexual victimization. The screenings reviewed did not
     indicate disposition if a detainee/inmate is cleared for general population housing however a nurse
     interviewed stated "it's assumed".

     Inmates admitted and held for the City of Cleveland on the 3rd floor, are not afforded the process of
     screening by medical. Medical is made aware of an inmate's health need only when the need, issue or
     situation digresses to urgent or emergency, such as a diabetic inmate who has not had his/her insulin for
     four days, or others who become symptomatic due to not having hypertensive or psychotropic
     medications.

     Medical staff stated a language line, through Metro Health, is used for non-English speaking
     detainee/inmate interviews. The detainees/inmates handbook is available only in English, there is
     no there is no written material available for limited English speaking or non-English speaking
     detainees/inmates to explain how to access medical care and services or the procedures at the
     facility.

     A Mental Health screening and Tuberculosis (TB) screening and testing is performed within 72
     hours of the detainee' s/inmate' s admission.

     Comprehensive medical and mental health appraisals are not conducted within 14 calendar days of
     detainee's/inmate's arrival. A review of the EHR of25 detainees from the facility roster
     demonstrated eight were not completed within 14 calendar days. Recommendations for job
     assignments, housing or program participation are not noted. Only detainees/inmates with referrals
     to the physician or mental health practitioner are documented in the EHR. Appraisals with positive
     findings and medication are signed off by the CD/physician. Detainees/inmates on medication are
     provided with current prescriptions. The dentist or qualified dental staff do not conduct 14 calendar
     day oral screenings. When a detainee/inmate requests dental services, an oral exam is done which
     includes examination of teeth, gums and dental hygiene instructions.

     Detainees/inmates request medical/dental care by submitting a request form known as "Kite". The
     detainee/inmate deposits the "Kite" request in a box. Clerical staff collect the "Kites" daily, sorts
     them and leave the "Kites" for medical staff to pick up in the 4th floor control room. Medical staff
     review the medical request "Kites" and process them accordingly (i.e. sick call appointment or
     medication renewal). The "Kite" is then scanned into the EHR. Presently, there is a back log of
     "Kites" to be scanned and entered in the EHR. Information in the detainees/inmates handbook
     explaining how to access health service, is not available in Spanish; however, Spanish is spoken by
     a significant number of detainees/inmates. The co-payment fee at CCCC was abolished in 2017, yet

El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 46 of 83. PageID #: 50
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     service fee signs are still posted throughout the facility. Interview with the health authority
     confirmed the USMS is not contacted for pre-authorization of detainees' non-emergency outside
     care.

     CCCC does not have an infirmary. Detainees needing this type of monitoring are sent to Metro
     Health. Random detainee/inmate chart review reveal chronic care clinics are not flagged nor
     identified in the EHR. A roster of chronic care clinics cannot be generated. The health authority
     does not maintain a list of chronic care patients and could not produce one. There is no proactive
     program to discuss and implement an individually tailored plan for special needs patients which
     include, but are not limited to: developmentally disabled individuals, frail/elderly, physical
     impairments and serious mental health needs. Furthermore, adolescents fall into this category
     because during this period they require special attention to diet, exercise and nutrition. A list of
     special needs patients could not be produced. Juvenile detainees/inmates are not receiving special
     attention to diet, exercise and nutrition; and a request for an increased caloric diet for juvenile
     detainees/inmates in not sent to the Food Service department by medical, even when medical staff
     is aware the detainee/inmate is a juvenile.

     CCCC does not have an on-site Obstetric/Gynecologist (OB/GYN) physician. The county's
     OB/GYN physician resigned in June 2018. Females are seen for prenatal at Metro Health. Women
     needing gynecological services beyond the medical staff capacity are sent to Metro Health. Female
     charts reviewed reflected gynecological exams comparable to community standards. Two known
     pregnant females were interviewed. One is 32 weeks pregnant and the other one is five months
     pregnant and sleeps on the floor. It was confirmed both have seen the OB/GYN appropriate times.
     Interview with the health authority reveal pregnant females receive pre-natal vitamins and a request
     for an increased caloric diet is sent to the Food Service department.

     The infectious disease program tests for communicable diseases such as tuberculosis, MRSA,
     sexually transmitted diseases like gonorrhea and chlamydia, hepatitis and HIV. Interview with
     medical staff and chart review reveal a compliant infectious disease program. The list for annual
     tuberculosis testing is created manually by reviewing the electronic charts since there is no method
     of creating an electronic list in EPIC. This increases the risk of missing a detainee/inmate for
     testing. The facility has a negative pressure room however, it is not operational.
     Biohazard waste or infectious waste (IW) is processed by the company Advantra. IW is collected
     from the medical department by a custody staff and taken to the 5th floor mechanical room for
     packaging and storage until pick up. Pick up is scheduled twice a month. The IW bags and full
     sharp containers are placed directly in a carton box and stored in an open area. This violates local,
     state and federal regulations which requires all IW to be stored in a manner which maintains the
     integrity of the package, i.e. off the floor, and the storage area must be clearly marked IW and
     locked. CCCC's IW is not properly packaged for off-site transport; for IW to be transported off-
     site it must be placed inside a second sealed plastic bag or one single bag within a fully enclosed,
     rigid, sturdy container.




El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 47 of 83. PageID #: 51
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     Detainees identified as needing detoxification or chemical dependency treatment, manageable at the
     facility, are monitored and treated per Substance Abuse and Mental Health Services Administration
     (SAMHSA).

     Pharmacy service is provided by an onsite pharmacist. Medications are obtained through Metro
     Health. Tour of the pharmacy reveal a non-formulary procedure and a procedure for providing
     medication orders. The pharmacy has an automated dispensing machine, Pyxis, for all controlled
     substances. Main stock and Pyxis count of various controlled substances was correct. Needles and
     syringes are not overseen by the pharmacy staff. The supply clerk orders needles and syringes
     electronically through a Metro Health Store Room inventory program to restock. When the clerk
     receives the order, the clerk places it in the locked cabinet in the dispensary. Medical staff withdraw
     needles and syringes as needed but do not sign them out on a log. A review of the syringe and
     hypodermic needle log reveal syringe and hypodermic needles are restocked however, no balance is
     indicated. The lack of a perpetual inventory makes it impossible to detect if needles or syringes are
     missing and poses a custody violation.

     Three of the Medication Administration Records (MAR) reviewed contained numbers in lieu of
     initials. The nurse conducting the medication administration explained the numbers are codes for
     detainee/inmate missed medication; however, the nurse was not able to indicate where a legend for
     these codes could be located. Also, when detainees/inmates who are scheduled for court or change
     housing, their medication is not consistently processed. Training for medication administration is
     not thorough and consistent. Staff interviewed reveal training for medication administration is
     passed on. The release list of detainee/inmates indicate only detainees/inmates transferring to
     another facility are ordered a 7 -day supply of medication. Experiments and investigational or
     experimental drugs, devices and procedures are not allowed.

     All facility staff receive Suicide Prevention and Prison Rape Elimination Act (PREA) training. In
     addition, medical staff receive hunger strikes, medical restraints, seclusion and detainee deaths
     training. There have been no hunger strikes or medical restraints used for the past year. Ten PREA
     investigative cases were reviewed and found compliant with sexual assault procedures.

     The CCCCs suicide prevention program outlines the identification of suicidal detainees/inmates,
     intake/admission and housing procedures. CCCC had six deaths from June to October in 2016. One
     death was confirmed as a suicide. Debriefing reports or mortality reviews are not conducted.
     Required documentation, minutes of debriefing, medical summary, time line of incarceration,
     notifications, autopsy reports were not available in the medical department; despite ecce policy
     which requires aforementioned documentation be maintained in the medical department.
     Additionally, no information regarding the 6 inmates death was available or maintained in the
     Warden's office either.

     Review of 15 Restrictive Housing (RH) charts reveal medical conducts a medical assessment of a
     detainee/inmate before they are placed in RH. Interview with the Mental Health practitioner reveal
     a detainee/inmate with a stable serious mental illness can be placed in RH for a rule violation. If
     the detainee/inmate is stable intensive, clinically mental health treatment is not provided for the


El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                      CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 48 of 83. PageID #: 52
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     entirety of the detainee/inmates stay in RH, nor is a face-to-face conducted at least once a week.
     Review also denoted detainees/inmates are not kept in RH past 30 days.


     C - Security and Control                                                       Marginal ("At-Risk")

     The Security and Control review is based on staff and detainee interviews, review of policies and
     procedures, post orders, and direct observation.
     Main Control is staffed on a 24-hour basis with a sally port to control access. The Main Control
     Room contains video surveillance monitoring, electronic locking systems, emergency keys, fire
     annunciator panels, perimeter alarms, radio communications, an intercom system, and tinting on
     windows. Observations of the                       · the F ·       Review reveal the Main Control




     center staffbecome incapacitated.
     Correctional Officer posts are located immediately adjacent to detainee living quarters ensuring
     continued observation of detainee activities and allows staff to quickly respond to emergencies.
     Officer's stations is centrally located in each housing unit to provide observation of detainee/inmate
     activity.
     Detainees/inmates are escorted by correctional staff when moving about the
     and screened with a                               and exiting the housing uni


     A permanent log is maintained at each correctional post, ensuring staff record all routine
     information, emergencies, and unusual incidents. However, when reviewing logs for information
     regarding recent suicides no information was reflected. Investigative staff stated the logs were
     immediately confiscated and taken into evidence and replaced with new ones. However, the new
     log did not mention the reason for replacement.
     Weekly security inspections of all areas of the facility is not being conducted and staff do not
     perform daily security inspections upon assuming a post. According to staff, areas in need of repair
     are called into Main Control and Main Control staff then notify county maintenance personnel. A
     record of such calls or incidents could not be provided. Additionally, correctional supervisors are
     not signing permanent logs on each shift indicating they have visited the area. There is no
     documentation of weekly rounds made by the Warden and other facility managers.
     A population management system includes records on admissions, processing, and releases of
     detainees in the Intake area and Main Control via the IMACS system. The facility has a system of
     physically counting detainees, which also includes counting detainees outside of their assigned
     living areas. Nevertheless, there are no written procedures to specify how outcounts should be



El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                      CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 49 of 83. PageID #: 53
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     conducted. ecce conducts three formal counts within each 24-hour period (i.e., 0445, 1200, and
     2200). There are no standing or face to photo (Bed Book) counts conducted.
     Review of Use of Force (UOF) incidents determined staff are not utilizing all tools and techniques
     generally accepted as best practices for UOF teams to ensure staff and detainee safety (i.e.,
     confrontation avoidance, UOF team concept, team briefings and debriefings, removing staff
     involved at the on -set of the incident from the immediate area, and a review of all UO F incidents by
     the agency administrator or designee, and medical assessment of all involved). Additionally, video
     tapes involving UOF are not tagged and labeled as evidence. Written reports are not required from
     all persons involved in the use of force or      staff who        a role in the incident · medical,
     correctional     onnel, SRT, etc



     Over 100 detainee/inmate interviews reveal strong and consistent allegation ofbrutality, UOF
     punishment, and cruel treatment at the hands of the Security Response Team (SRT), whom the
     detainee/inmates refer to as "The Men in Black", based on their black para-military uniforms.
     During the review, review team members observed SRT members verbally abusing and
     demonstrating aggressive behavior towards detainees/inmates; review of multiple UOF and SRT
     body-cam video reveal and contain aggressive conduct and behavior as well as abusive, explicit
     language used by SRT members direct at detainees/inmates.
     SRT members who were escorting detainee/inmates to be interviewed by Facility Review Team
     members were referring to requested detainee/inmates as "Snitches", as they escorted them to and
     from the interview location. The threatening, intimidating and aggressive behavior demonstrated
     and witnessed by the Facility Review Team resulted in the request to remove up to 10
     detainee/inmates from the CCCC, for fear of SRT members retaliation, and the legitimate fear of
     detainee/inmate safety.
     ecce does not use or maintain firearms however, the facility does use and maintain less-than-
     lethal equipment and chemical agents. Chemical agents are properly controlled and stored as
     required. The facility does not use electrical disablers Storage space is provided for secure storage
     of less than lethal devices and security equipment in the Special Response Team (SRT) area located
     on the sth floor.




                                           , a daily accounting of facility keys is not conducted to ensure
     keys haven't been lost or stolen. Emergency keys are contained in a main control and other
     locations throughout the facility; however, there are no formal procedures in place to ensure strict
     accountability is maintained.
     Security equipment in the SRT area is inventoried each shift to determine condition and expiration
     dates. Tools are not maintained in the facility. Tools are brought in by county maintenance
     crewman to repair various items within the facility, as needed. However, an inventory process is not
     in place to ensure accountability of those tools brought into the facility. Culinary tools and


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 50 of 83. PageID #: 54
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     equipment are stored and maintained in the Food Service department and inventoried as required.
     Detainee/inmate workers are issued tools to prepare meals however, there are no written procedures
     on the issuance of tools and equipment. Furthermore, inventories of medical and dental instruments,
     equipment, and supplies (syringes, needles, and other sharps) are not conducted to ensure these
     items are not removed by unauthorized persons.
     Review of the detainee/inmate handbook reveal rules of detainee conduct specify acts prohibited
     within the facility and penalties which can be imposed. Disciplinary hearings are normally
     conducted within 7 days of the detainee/inmate being notified of the charges against them. An
     investigation is held within 24 hours of the time the violation is reported.

     A secure area is provided in Intake for the processing, transferring, searching and applying and
     removing restraints. Detainees are fully restrained during transportation, unless medically exempt.
     CCCC does not maintain a transportation fleet, as all transportation is conducted by the Cuyahoga
     County Sheriff's Department.
     On Wednesday during the Facility Review, the entire team arrived in the "Bull Pen" area at
     approximately 6:00 a.m. to observe the processing and supervision of inmates. Upon arrival,
     approximately three correctional officers were assigned to this floor to provide supervision of the
     impending population. The routine staffing assignments for this location is four correctional
     officers (3 males and 1 female); however, a female officer called in and staff indicated when this
     occurs, the ost is often left vacant. This creates a concern, as     · does not allow cross ts'-''"u'"''
     searches.
                                                                                    Additionally, all inmates
     escorted to the "Bull Pen" area are escorted restraint free. Staff indicate they are often not aware of
     separation concerns. Detainee/inmate names are called and upon an affirmative reply are moved
     from the corridor, to an assigned holding cell.
     Detainees/inmates are not required to recite their register numbers, nor are they confirmed with a
     photo card. Some detainees/inmates were observed not in possession of any identification and staff
     had no clear or consistent response to the question "How do you verify the identity of
     detainees/inmates who have the same last name". This question was provoked, as the processes
     was being observed and staff called out a common Hispanic last name, to which there was more
     than one detainee/inmate present with the last name; on this occasion the detainees/inmates said
     "which one", and allowed the detainees/inmates to confirm (without positive verification) who the
     officer was allegedly calling for. Based on the physical footprint of the area, four officers are not
     enough to provide adequate security in this area.
     Staff and detainee/inmate interviews reveal the lighting in the court call staging hallway had only
     been repaired Tuesday, evening, and prior to this, there was only one operable hallway light.
     Detainees/inmates are placed in cells awaiting court which are not equipped with functioning toilets or
     have access to running water, are stripped of all furnishing to include a place to sit, and were found to
     house up to 12 detainees/inmates, in an cell who's design capacity is for only up to 2 persons.
     Addi ·        these detainees are left         ·     and locked in these cells for     ·




El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 51 of 83. PageID #: 55
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     Detainees/inmates interviews on Wednesday reveal detainees were fed 2 doughnuts and a carton of
     milk for breakfast prior to being placed in the holding cell. The breakfast received was woefully
     inadequate and met no medical or nutritional guidelines or standards. Inspection of detainee/inmate
     court meals which were brought down to be fed to the detainee/inmates in the holding cells reveal
     baloney sandwiches were not individually wrapped, but rather 20 to 30 sandwiches packed in one bread
     loaf bag, the sandwiches not properly refrigerated or stored and were located in an unused office area
     which reeked of dead vermin.

     An inmate was observed getting a haircut before going to court in the corridor prior to entering the
     Bull Pen area. Interview with the staff and detainee/inmate receiving the haircut reveal,
     detainee/inmates have no access to barbering and haircare in their living areas and as a last minute
     fix, detainees are provided a hasty pre-court appearance haircut in the hallway. The hallway is not
     an appropriate area to ensure safety and sanitation for the barbering process.


     • • • • • • • • • • • • T h e keys were never affixed to the employee's person to reduce the
     possibility of them being compromised.

     D - Food Service                                                           Unsatisfactory ("At-Risk")

     A review of the CCCC Food Service department is based on staff and detainee/inmate interviews,
     food service policies and procedures, and direct observation of operations. Policies and procedures
     are minimal and policies and procedures are not reviewed and updated annually.

     The Food Service department staff consists of a Sergeant who manages the food service operation,
     a Corporal who serves as assistant manager, and eight civilian staff who supervise approximately
     60 male detainee/inmate workers. Correctional Officers assigned to the department handle the
     security duties within the department. Food service staff working in the department have completed
     ServSafe certification in their respective areas including food service supervision, food preparation,
     safety and sanitation.

     Policies and cleaning schedules have not been developed and posted to ensure sanitation of
     equipment and to ensure areas are cleaned in a frequent and consistent manner. Direct observation
     and food service operation inspection reveal lack of documentation, and no daily sanitation
     inspections are not conducted by the supervisory staff of the department.

     All sheet pans are heavily encrusted with grease deposits and soil accumulation. Equipment and
     walls throughout the department have accumulated dirt and food debris. Food-contact surfaces of
     cooking equipment, serving pans and sheet pans inspection reveal baked-on food and encrusted
     grease on all pans. Sanitation buckets are not used to keep areas clean and sanitized. Several pieces
     of equipment are non-operational. Vent hoods, filters and surrounding ceiling areas have



El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                        CUYAHOGA COUNTY CORRECTIONAL CENTER                             Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 52 of 83. PageID #: 56
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     accumulated grease and dirt. Mice/vermin are present and were observed running in various
     throughout the foodservice areas.

     The dish washing machine temperatures is not properly documented. The dishwashing machine was
     found with the wash tank temperature at 180 degrees which is above the manufacturer's
     requirement of 163 degrees. Food trays are not checked for cracks after being washed and many
     trays have water seeping inside the trays and causing unsanitary conditions. Insulated food trays are
     cracked, heavily stained, leaking molded and dirty water from cracks in the food tray perforated
     seal and is contributing to contamination of food product plated in unserviceable trays.

     No gauges are visible on the pot and pan ware washing machine to verify required wash and rinse
     temperatures. Test strips are available if the need arises for the low temperature sanitation solution
     to be used. The State of Ohio, City of Cleveland-Department ofPublic Health conducted an
     inspection on August 17, 2018. The three violations identified were corrected on site during the
     inspection.

     Food Service civilian staff are medical cleared to work in food service. However, there are no
     procedures or documentation in place indicating detainees receive a pre-assignment medical
     examination to work in food service. Staff and detainees/inmates are monitored daily for health and
     cleanliness. Staff and detainees/inmates are trained in hand washing procedures and are required to
     wash their hands upon entering the food service area, or when changing tasks during the work
     period.

     Observation of staff and detainee/inmate workers reveals not all were appropriately wearing hair
     covering and beard guards. Additionally, detainee/inmate workers are not wearing proper foot wear
     for a food service environment. All detainee/inmate workers are wearing orange clog type footwear
     and some without socks.

     Observation reveals that staff and detainees/inmates in areas outside of food service where food is
     served are not wearing gloves when handling food delivered.

     Review of training documentation for Food Service staff and detainees/inmates reveal training is
     conducted and documented.

     Observation of dry storage rooms and refrigerated and freezer areas reveal required food code
     temperatures are being maintained. However, all dry and refrigerated storage areas are cluttered and
     not organized. One of the freezer units has a frozen water leak on the condensing unit with food
     being stored underneath the leaking unit, creating cross contamination. Perishable food deliveries
     are not checked for proper temperature requirements by the vendor and there is no documentation to
     adequately document temperatures.

     The facility utilizes a satellite tray feeding operation. Prior to meal service, hot foods are placed in
     pans and held in hot holding cabinets. Cold foods are placed in pans and placed in the cooler. Meals
     are then plated on insulated food trays and Correctional Officers deliver these trays within the
     required time frame to the various housing units. Approved menus are followed and ensures proper


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 53 of 83. PageID #: 57
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018    Facility Review Report




     food portioning is controlled. Observation of meal service reveal portion sizes are adequate and
     food temperatures are maintained and within the required ranges.

     A two-week cycle menu is used for meal rotation. A complete menu analysis of regular and
     religious diets is not conducted annually or certified to be nutritionally adequate by a registered
     dietitian. The general population menu provide for an average daily caloric intake of approximately
     2800 calories. Substitutions to the menu are made in accordance with dietitian approved guidelines.
     Production worksheets document all meals served, recorded temperatures and special requirements.

     The intentional and deliberate use of food as a punitive measure; the diet for detainees/inmates in
     Restrictive Housing Units (RHU) lacks basic daily nutritional requirements, fails to meet daily nutritional
     caloric intake standards, is not varied and does not meet needs of detainees/inmates housed in the RHU
     who also present with medical conditions which require dietary variety and consideration. There are no
     juvenile meal request for an increased caloric diet on file for juveniles housed in the facility in the
     Food Service department.




     Detainees voiced concerns regarding the repetitious nature of the menu and the lack of variety and
     sufficiency of meals. Meals are not well received by the detained population and no meal surveys
     are conducted to solicit the input and feedback from the detainees/inmates population regarding
     meals.

     Taste tests of the meals reveal food is seasoned, and served at the appropriate temperature. Three
     meals are served daily; at least two of the meals are hot. Food service is not providing medical
     diets. Diet orders required but not being provided include the type of diet prescribed, duration of the
     diet and any special instructions. There was no religious diet menu available for those whose
     dietary requirements cannot be met via the common fare menu.

     The facility uses the same two-week cycle menu for regular trays and religious and or medical
     trays. A nutritional analysis is on file for the two-week cycle menu but current credentials for the
     dietician could not be found. There are no diet menus developed to follow medical diet
     requirements. Therefore, medical diet trays are not consistent and have no nutritional analysis on
     file for items served to the detainees/inmates on a medical diet requirement.

     Religious diets are not being adhered to as there is no Religious Diet menu to follow to meet the
     religious dietary laws. Additionally, as there is no religious diet menu to follow nor a nutritional
     analysis on file for items served to the detainees/inmates on a religious diet.

     Observation reveal Food Service staff do most of the preparation of the meals and serve the
     detainee/inmate population. Detainee/inmate food service workers are mainly utilized for sanitation
     duties and assist in the preparation of trays served to the detainee population. Detainees/inmates are
     observed to be under proper supervision at all times. Correctional officers pick up meals and are
     responsible for handing out meals to the detainees/inmates in a timely and orderly fashion in each


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 54 of 83. PageID #: 58
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                    Oct 30-Nov 1, 2018       Facility Review Report




     housing unit. Appropriate hair and beard restraints and disposable gloves are not used to handle
     food trays during satellite feeding.


     E - Restrictive Housing                                                        Unsatisfactory ("At-Risk")

     A review ofCCCC's RHU management is based on staff, detainee/inmate interviews, review of policy
     and procedures, and direct observation. The results reveal CCCC has not updated policies and procedures
     to reflect the United States Department of Justice restrictive housing requirements. There are no specific
     procedures for the operation and management of the CCCC's RHU.

     CCCC's policy on detainees' /inmates' records does not describe or contain procedures for maintaining
     detainee/inmate RHU file upon release from RHU. Jail- I has four RHU's on the lOth floor for male
     detainees/inmates, and Jail-2 have one RHU on the 2nd floor for female detainees/inmates with a Control
     Pod. The Control Pod manages staff and detainee/inmate access into the unit.

     Review of detainees' /inmates' records reveal the frequency and cumulative length of placement in
     Administrative Segregation or Disciplinary Isolation (RHU) is not documented. Interview with Intake
     staff reveal detainees/inmates are release from RHU to the community. Review of human resource file
     for employees assigned to RHU reveal employees assigned to RHU are not evaluated on compliance
     with RHU policies and procedures as required by FPBDS. The facility does not provide correctional
     implications of young adult (age (18-24) brain development and associated de-escalation tactics training
     for assigned RHU staff.

     ecce medical staff conduct a pre-admission to restrictive housing medical evaluation prior to
     detainees'/inmates' placement in RHU. Detainees/inmates with serious mental illness are housed on the
     7thfloor mental health pods and dormitory. An interview with mental health staff reveal stable
     detainees/inmates with mental health issues are place in RHU for rule violations. However, when a
     detainee/inmate with mental health issues becomes disruptive, mental health staff report to RHU to
     assess the detainee/inmate and determine the appropriate course of action.

     There is no documentation confirming mental health staff visit RHU and conduct face-to-face clinical
     contact with mental health detainees/inmates as required by FPBDS. The facility has not developed
     enhanced opportunities for in-cell and out- of- cell therapeutic activities and additional unstructured out-
     of-cell time for detainees/inmates with mental health issues in RHU.

     Review of the list of infractions subject to disciplinary isolation, reveal not all infractions listed meet the
     standard (i.e. refusing a direct order from staff, refusing to work, stealing or possession of stolen
     property). Additionally, upon completion of a rule violation investigation for Major or Serious Rule
     Violations, the designated facility Investigator forwards the disciplinary packet to the Warden for review.
     The Warden, upon review of the disciplinary packet imposes up to 30 days in disciplinary isolation
     without a disciplinary hearing; violating detainees/inmates 5th and 14th Amendment Rights under the
     United States Constitution as they relate to Due-Process.




El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 55 of 83. PageID #: 59
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018     Facility Review Report




     Disciplinary Board Hearings are initiated when a detainee/inmate connnit a rule violation which will
     likely result in disciplinary isolation over 30 days. Moreover, detainees/inmates may appeal disciplinary
     actions to the Warden who imposed the sanction. Because the Warden is the imposing and appeal
     authority, detainees/inmates have no access to an impartial disciplinary hearing process. Review of
     several completed detainees' /inmates' disciplinary records and interview with the chair person on the
     Disciplinary Board, confirms rules violation resulting from the same incident are served consecutively
     and not concurrently as required by FPBDS.

     During the Facility Review two juveniles were found to be housed in the adult RHU for rule violation;
     the juveniles were not separated by sight and sound from adult detainees/inmates as required by facility
     policy.
     The co-locating of juvenile detainees with adult offenders in the RHU is a direct violation ofFPBDS for
     juvenile detainees/inmates. The juvenile detainee/inmates are not sight and sound separated, are not
     receiving enhanced developmental nutritional intake requirements and are provided not educational or
     brain development progrannning. Juveniles are subjected to the same harsh "Red Zone" RHU conditions
     as the adult offenders in every fashion from hygiene to recreations and out of cell time;




     A review of detainees' /inmates' disciplinary isolation status reveal rule violations connnitted by
     detainees/inmates do not meet requirements of the FPBDS for disciplinary isolation. CCCC Inmate
     Discipline policy and procedures and detainee/inmate handbook's description ofCCCCs rules and
     sanctions subject to disciplinary isolation are not in compliance with the FPBDS. Specifically, the
     FPBDS indicate rule violations approved for disciplinary isolation should involve violence, escape or a
     threat to institution safety.

     Detainees/inmates were issued rule violation reports and appeared before the Disciplinary Board for
     possession of narcotics and given sixty days in disciplinary isolation. However, interview with
     chairperson and a review of the disciplinary records reveal the unknown substance was sent to the
     Sherriff Office for testing and the results have not been confirmed. In another case, a Correctional Officer
     failed to secure the entrance door of the pod and a detainee/inmate ran out of the pod. The
     detainee/inmate was charged and received a rule violation for escape and disciplinary isolation without
     any evidence of an escape plan. Additionally, a detainee/inmate received a rule violation of escape and
     attempted escape for possession of a cell phone and there was no evidence of an escape plan. The
     detainee was sanctioned to disciplinary isolation by the Disciplinary Board.

     Review of Health Services policy and procedures confirm medical staff are required to visit
     detainees/inmates in RHU for two or more days three times a week; however, detainee/inmates in RHU
     receive no daily visit from medical staff. Observation of medical entering the RHU reveal medical staff
     enter RHU for medication distribution and did not announced their presence. Interview with management
     staff and observation of the multidisciplinary connnittee's weekly meeting reveal medical and mental
     health staff do not attend the meeting. Those in attendance include the Warden, Investigators, and other
     Correctional Supervisors. The facility has not developed a program for returning detainee/inmates to less
     restrictive conditions as promptly as possible, nor implemented a step-down program for
     detainees/inmates in RHU for preventative purposes to less restrictive housing.


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 56 of 83. PageID #: 60
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018    Facility Review Report




     ecce detainees/inmates on disciplinary isolation status and administrative segregation pending
     investigation are given oatmeal, a piece of bread, and milk for breakfast and a bologna sandwich, a piece
     of fruit and milk for lunch. Detainees/inmates interviewed complained the bologna is rotten and the food
     trays smell. However, detainee/inmates in general population are provided a different meal. There are no
     policy and procedures regarding serving detainees/inmates alternative meal that meet basic nutritional
     requirements when detainee/inmates use food or food tray in a manner to harm staff. Interviews with
     RHU staff reveal meal restriction is imposed upon inmates by the Warden as punishment. Additionally,
     detainees/inmates are not provided with cleaning solution or equipment to clean their cells the same as
     detainees/inmates in general population.

     Many RHU were cells were cold, and despite numerous request by detainees/inmates for a second
     blanket, the request was denied. When asked for CCCCs policy and or procedures regarding issuance of
     as second blanket, especially during winter; RHU SRT supervisory staff responded, "There is no policy,
     it's up to us if they get a second blanket or not". Continued interview with RHU SRT supervisor and
     custody staff reveal SRT members use prejudice and unofficial authority to dictate and control
     detainees/inmates behavior while housed in the RHU, this includes the withholding or denial of personal
     hygiene items, and deliberate indifference to humane needs such as blankets when it's cold.

     Review ofRHU watch log and direct observation confirm Correctional Officers observe each
     detainee/inmate in RHU every 10-minutes on an irregular schedule. However, Correctional Officers
     indicated the 10-minute observation of each detainee/inmate was implemented by the Warden due to the
     recent suicides at the facility. There are no policy and procedures requiring all detainees/inmates in RHU
     are personally observed every 10-minutes. However, a memorandum dated October 17, 2018 was
     posted on the bulletin board in the Special Response Team (SRT) office regarding the revised procedures
     when conducting security rounds on all detainees/inmates in RHU.

     Review ofRHU log books reveal the Warden, Assistant Wardens, Shift Sergeant do not visit RHU's as
     required by FPBDS. Interviews with detainees/inmates in RHU and observation of the SRT officers who
     work in RHU reveal considerable tension between the two. SRT officers are dressed in black tactical
     uniforms and wear stab resistance vests and the focus of their training is tactical deployment.
     Detainees/inmates are intimidated, and express having difficulty obtaining basic personal needs such as
     toothpaste, and toilet paper from SRT officers. According to a detainee/inmate, a SRT member told him
     toilet paper is given out on Wednesdays and the detainee/inmate was given some paper towels to use.
     Additionally, detainees/inmates advised reviewers SRT officers use excessive force during cell
     extractions.

     The CCCC's staff training curriculum does not consist ofRHU policy review and identifYing and
     reporting signs of detainee/inmate mental health decomposition in RHU. Review of Privileges and
     Rights of Inmates in Disciplinary Isolation form reveal several detainees/inmates did not receive this
     form and were unaware of their release date from isolation. Moreover, staff do not post the
     detainees/inmates form on their door as required by ecce policy.

     Just as detainees/inmates in RHU indicate their cells are extremely cold and request a second blanket
     from the SRT Officers; Detainee/inmates assigned to ''No Contact Housing" (Special confinement


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 57 of 83. PageID #: 61
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018      Facility Review Report




     restrictions ordered by the court which include no access to mail, telephones, or general population)
     make the request to SRT Officers and they too are refused a second blanket. Detainees/inmates in both
     the RHU and No Contact Housing are not afforded the opportunity to shave and there is no policy or
     procedures to document when a detainee/inmate is deprived of any authorized item or activity.

     Detainee/inmates assigned to ''No Contact Housing" are denied general housing privileges to which they
     are entitled, as they are not confined for disciplinary reasons. Detainee/inmates assigned to ''No Contact
     Housing" confinement are up to 27 hours, are not allowed daily access to showers, and recreation and are
     subjected to the same "Red Zone" lockdown system as RHU detainee/inmates. Additionally, interviews
     with detainees/inmates in the ''No Contact Housing" who are lockdown, along with inspection of their
     cells reveal the absence of toothbrushes, toothpaste, toilet paper and denied access to razors or barbering.

     Detainees/inmates in the RHU reported using articles of clothing and towels or rags for toilet paper,
     when they are not issued or denied toilet paper by SRT staff.

     Detainees/inmates in disciplinary isolation status can write letters to family and friends however, they
     cannot receive letters as detainees/inmates in the general population, nor can they have social visitation,
     access to reading materials, telephone and recreation. These privileges are suspended by the Warden. The
     multidisciplinary committee has not identified programs, in addition to the minimum period of
     recreation, to increase out-of-cell opportunities for recreation, clinically appropriate treatment therapies,
     skill-building, and social interaction with staff and other detainees/inmates as required by FPBDS.

     Detainees/inmates on disciplinary isolation status do not have access to education services, basic
     commissary services and library services. Additionally, the facility does not have an Imam for Muslim
     detainees/inmates.

     ecce has not developed a data base which includes the following: race, national origin, religion, gender
     identity, sexual orientation, disability, and age as required by FPBDS. CCCC's policy and procedures
     identity the most common reasons detainees/inmates request protective housing (e.g. with prior
     cooperation with law enforcement, a conviction for a sex offense, gang affiliation, and sex or gender
     identification) and identity procedures for safely housing these detainees/inmates outside ofRHU.


     F - Safety and Sanitation                                                           Unsatisfactory

     The Safety and Sanitation review consists of staff and detainee/inmate interviews, review of the
     facility's policies and procedures and direct observation of the daily operations. The facility does
     not conform to all applicable federal, state, and local fire safety codes; to those set forth by the
     National Fire Protection Association (NFPA); and the Occupational Safety and Health
     Administration (OSHA).

     The facility is not fully covered with an automatic sprinkler system. Jail I has the deluge wet
     sprinkler system which is manually operated by the pod officer while Jail II has an automatic
     sprinkler system. There is no visual and audible signaling devices in the detainees' /inmates'
     housing pods. Fire detection and alarm system is tested quarterly.


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 58 of 83. PageID #: 62
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     Standpipe and hose systems, fire extinguishers and self-contained breathing apparatuses is available
     at appropriate locations throughout the facility; however, monthly inspections documentation is not
     available. Additionally, training and medical clearance documentations for staff to use self-
     contained breathing apparatuses is not available.

     Daily pods sanitation/physical security inspections are conducted by the pod officer/supervisor
     using the monthly facility inspection form; however, the Safety Sergeant does not conduct monthly
     comprehensive safety and sanitation inspections.

     An annual fire inspection was conducted by the Cleveland, Ohio Fire Department on October 26,
     2018, however there is no documentation available. The Fire Response/Evacuation plan has not
     been approved by an independent outside inspector. Additionally, the plan does not identify the
     location of the facility building/room floor plans, the use of exit signs and directional arrows for
     flow of traffic and location of publicly posted plan.

     Fire evacuation plan diagrams are not posted in ample locations for staff, detainees/inmates, and
     visitors to find the information they need in the event of an emergency. Two exit signs are damaged
     and unserviceable.

     There is no fire rating documentation for detainees' mattresses, shower curtains and trash
     receptacles in the housing pods to ensure they are fire-resistant, non-toxic, and non-hazardous.
     There is no documentation available for the current inspection and testing of the Food Service
     department's fire detection and suppression hood system.

     Fire drills are not conducted every three months on each shift as required by the facility's Fire
     Safety Plan. Drills are not being documented and evaluated. Staff confirm fire drill are simulated
     training drills. Direct observation of a fire/man down evacuation exercise conducted in the
     Restrictive Housing Pod (cell A24/25/26) reveal the need for staff to practice more live evacuation
     drills. RHU detainees/inmates were released from their cells without restraints at one time.
     Responding staff did not bring emergency keys and fire extinguishers and there is no emergency
     visual and audible signaling devices in the detainees/inmates housing pods. The first responding
     staff; the Safety Manager, a unit officer and nurse, arrived within a minute. The nurse did not carry
     any emergency equipment and failed to immediately assess the victim while the Safety Manager
     proceeded to assess and start CPR.

     No direction or assistance was provided to the staff performing CPR. The nurse did not exhibit a
     sense of urgency when calling for back up and emergency equipment. The victim was moved out of
     the cell within four minutes of the man-down call. On the suspicion of an overdose, the Safety
     Manager responded by administering nasal Narcan he carried in his belt pouch. Nurses do not carry
     Narcan. Within five minutes from the start of the man-down drill, three additional nurses responded
     with a gurney, AED, oxygen and emergency bag. One of the nurses took the lead, assessed the
     victim and gave direction to stabilize victim and place on the gurney for transport. All responding
     staff had primary personal protection equipment (PPE- gloves). The medical staff demonstrated
     competency with the use of the emergency equipment. Many of the responding staff appeared to
     lack a sense of urgency appropriate to the exercise.

El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                      CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
          Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 59 of 83. PageID #: 63
     CUYAHOGA COUNTY CORRECTIONAL CENTER                 Oct 30-Nov 1, 2018 Facility Review Report




     Direct observation reveal inappropriate storage, use and accountability of flammable, toxic, and
     caustic materials in accordance with OSHA regulations in the following areas; in the Food Service
     department, Maintenance department, sanitation chemicals storage area, housing pods and roving
     barber's carts. Several unlabeled bottles with chemicals inside, were found throughout the facility.
     Also, there is no written documentation of safety training for detainees handling chemicals.

     The facility's housekeeping plan/sanitation policy and procedures for cleaning and maintaining the
     facility is not being enforced. Sanitation levels throughout the facility including the housing pods
     and cells are poor. Multiple housing pods contained no cleaning chemicals for detainees/inmates to
     clean their cells. Detainees' /inmates' clothing storage areas are cluttered and unsanitary. In several
     pods, detainees/inmates are using cardboard boxes as trash receptacles and/or property storage
     containers.

     On the 5th floor of the facility is an area referred to as the "Bull Pen" which at one time was a
     housing unit with double and single occupancy cells. At some point, the housing unit was
     repurposed to holding cells for inmates being held for appearance in county court. On the first day
     of the Facility Review, a facility staff member suggested to this reviewer to visit the "Bull Pen"
     area. While touring the area, several inmates in one holding cell standing or seating on the floor
     because there are no benches or other suitable seating for up to eleven inmates per cell who remain
     in these conditions for approximately 8 to 10 hours. Some inmates were observed eating with no
     area to place food items other than on the floor. Numerous inmates complained they were thirsty or
     needed to use the restroom. Observation revealed toilets/washbasins were unserviceable due to the
     water being turned off by staff.
     Two showers located in the male booking area are dirty and unserviceable.
     Detainees/inmates in other pods have access to toilets and washbasins with temperature controlled
     hot and cold running water 24-hours a day. Additionally, detainees/inmates can use toilets without
     staff assistance when confined to their cells and housing pods. Access to operable and clean
     showers with temperature controlled hot and cold water is available.

     The City of Cleveland, Department of Public Health conducted an annual health inspection on
     August 17, 2018 with three deficiencies in the Food Service department which were corrected
     during the inspection. Vermin and pests are controlled through inspections and treatments by Orkin
     Pest Control Company. However, in 1OC housing pod showers, there are flying bugs on the ceiling
     and walls. During the review, mice were seen in the food service dry storage warehouse.

     The facility's water supply is regulated by the Cuyahoga County Department of Public Works.
     However, the facility's potable water source and supply is not certified annually by an independent
     outside source.

     A ventilation system survey was conducted by Johnson Controls Company however there is no date
     when the survey was conducted nor signature of the person conducting the survey. Noise levels
     measurements in detainees' /inmates' housing pods are being documented. Lighting throughout the



El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 60 of 83. PageID #: 64
     CUYAHOGA COUNTY CORRECTIONAL CENTER                    Oct 30-Nov 1, 2018 Facility Review Report




     facility meets FPBDS. Lighting levels in detainees' /inmates' cells are at least 20ft. candles in
     grooming and writing areas.

     The number of detainees/inmates exceed the facility's rated bed capacity. The rated bed capacity is
     1,765 detainees/inmates however during the Facility Review the detainees/inmates count was 2,420.
     In several housing pods detainees/inmates sleep with mattresses on the floor. In several housing
     pods detainees/inmates are not provided a place to store their clothes and personal belongings.

     Detainees/inmates have access to hygiene items through the commissary. Indigent
     detainees/inmates may receive necessity items from the pod officer weekly without cost.

     Observation of the admission process confirm detainees/inmates are issued one set of clothing. All
     detainees/inmates booked into the facility and have their own personal underclothing and socks will
     be allowed to keep them. Detainees/inmates who are proven to be indigent at the time of their
     booking and or not possessing underclothing will receive county issued underclothing. If they
     receive monies at a later date, they are required to purchase underclothing from the commissary and
     return county issued underclothing to the laundry. Detainees/inmates are issued one mattress in the
     housing pods. Several housing pods cells have worn and damaged mattresses. Mattresses are not
     being cleaned monthly or after use according to the facility's sanitation policy.

     The detainee/inmate hair care policy and program is not effective. Detainees/inmates are not
     afforded an opportunity for hair care services on a regularly scheduled basis. Barbering equipment
     is maintained on two roving barber carts, which are not cleaned and disinfected regularly. There are
     two unlabeled chemical spray bottles and two unlabeled containers with a dirty/hairy chemical
     solution for disinfecting the hair combs and clipper guides. Neck strips are not available. An
     inventory ofbarbering tools and equipment is not available. The schedule for haircuts is not posted
     in the housing pods.

     Essential lighting and life sustaining functions is maintained inside the facility and can operate in an
     emergency. Power generators are inspected weekly and load tested quarterly. CCCC is a tobacco-
     free facility.


     G - Services and Programs                                                                Satisfactory

     The review of Services and Programs is based on a review of policies and procedures, direct observation
     and interviews with staff and detainees/inmates. ecce has a formal classification process and plan
     which begins at admissions for managing and separating detainees. The policy states and the Intake
     Sergeant confirms, the classification process ensures detainees/inmates are housed in the least restrictive
     setting necessary to ensure the safety of detainees and staff. The classification system identifies the most
     common reasons detainees/inmates request protective housing.

     Detainee/inmate housing assignments are determined by gender, age, legal status, custody level and
     special needs. Jail I and II detainees/inmates housing plan consists of the following designations: ages


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 61 of 83. PageID #: 65
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018      Facility Review Report




     45+, 40+, 30 +,and 26+; gang affiliation; vulnerable; special needs; step down; veterans; diabetic;
     Cleveland City; juveniles; and females.

     Detainees have access to courts, legal counsel and legal materials however according to staff,
     detainees/inmates must go through another agency, the Department of Social Services to obtain an
     unmonitored telephone call with his/her attorney. Attorney/client visiting rooms are available. Detainees
     may request access to computers with Lexus Nexus software for legal material.

     Detainees can send and receive uncensored correspondence from federal, state, and county courts,
     executive and legislative branch officials of the United States, county and state officials and officers,
     attorneys and the media. Legal mail to and from attorneys must be properly marked as legal.

     The detainee handbook and direct observation confirms detainees' outgoing mail is sealed and not
     inspected. Indigent detainees/inmates may receive two envelops and writing paper weekly.
     Detainees/inmates in RHUs disciplinary isolation status can send letters to family and friends however,
     they cannot receive letters, nor can they have social visitation, access to reading materials, telephone and
     recreation. The detainee handbook provides a list of authorized and unauthorized items detainees/inmates
     may be received in packages.

     ecce policy and direct observation verifies general population detainees/inmates have access to smart
     touch telephones in their pod dayrooms. A Telecommunications Device for the Deaf (TDD) telephone is
     available in the Sergeant's office on the 4th floor for detainees who are hearing impaired. Security staff
     are required to check detainee telephones to ensure they are operable and request repairs as needed.

     There are three full-time and one part time Chaplains for CCCC facilities. The Administrative Chaplain
     is responsible for coordinating religious programs for the detainee/inmate population. The Chaplains'
     endorsements by their appropriate religious certifYing bodies were not available for review as requested.
     Chaplains have physical access to all areas of the facility and rotate weekly to visit detainees in their
     housing pods. Muslim detainees/inmates complained about not having access to an Imam. According to
     the Administrative Chaplain, he has made several attempts to recruit an Imam to come into the facilities
     on a regular basis however he has not documented his attempts. Various other faith group volunteers
     provide programs and services weekly.

     Leisure activities and outside physical activity programs are not consistently provided as stated in the
     CCCC's policy due primarily to the implementation of the previously described "Red Zone" system.

     Visitation is available for detainees/inmates to maintain community and family ties. Social visits are
     non-contact and limited to two fifteen-minute visits per week. Visitors are required to make an
     appointment to visit detainees/inmates based upon their housing unit's assigned visiting days. Special
     visits may be requested for visitors traveling from out of town.

     A review of the facility's work program policy and staff interviews reveal USMS detainees are not
     allowed to participate in the facilities' volunteer work program. Institutional inmate positions include:
     Food Service Workers, Laundry Room Workers, and General Maintenance Workers; detainees/inmates
     workers are not compensated for the work they perform.


El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 62 of 83. PageID #: 66
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018    Facility Review Report




     The Grievance Program is managed by the Sergeant who is also responsible for handling
     detainee/inmate hearings, staff rosters and other operational duties. The facility policy addressing the
     grievance process totally contradicts information provided in the detainee/inmate handbook.

     The handbook instructs detainees/inmates to initiate grievances, other than those medical related, by
     writing to the Cuyahoga County Sheriff (at his business street address), while the CCCC policy
     indicates informal and formal grievance options. The facility provides detainees/inmates with two-ply
     carbonless request forms or Kites which can also be used to file grievances however, detainees/inmates
     are required to draw in a box and check it for non-medical grievance issues.

     Detainees/inmates are not allowed to retain a copy of the form. They must submit both copies to ensure
     a response is received. A request to review the grievance logs for the past six months was unfulfilled
     due to the computer system's inability to print the logs by the month. The Grievance Sergeant receives
     all grievances, logs them in and forwards them to appropriate staff member for response. According to
     the reviewer's examination of the grievance log on the computer screen, timelines, basis for grievances
     and dispositions were vague and difficult to determine. Grievance trends are not tracked.




El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                               Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
            Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 63 of 83. PageID #: 67
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                 Oct 30-Nov 1, 2018     Facility Review Report




     Detailed Findings by Functional Area
     A- Administration and Management

                   Standard                                                 Finding Options

                                                                            - Exceptional
                                                                            -Very Good
                                                                            - Satisfactory
                                                                            -Marginal
                                                                            - Unsatisfactory
     A.l          Policies and Procedures                                   Unsatisfactory
     A.2          Quality Control                                           Unsatisfactory
     A.3          Detainee Records                                          Unsatisfactory
     A.4          Facility Admission and Orientation Program                Marginal
     A.5          Detainee Property                                         Marginal
     A.6          Detainee Transfers and Releases                           Satisfactory
     A.7          Detainees with Disabilities                               Satisfactory
     A.8          Discrimination Prevention                                 Marginal
     A.9          Staffing                                                  Satisfactory
     A.lO         Staff Training                                            Marginal
     All          Emergency Plans                                           Marginal
     A.l2         External Agency Notifications                             Unsatisfactory

     Additional Comments




El             0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                     CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1, 2018
                                                 SENSITIVE LIMITED DISTRIBUTION
            Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 64 of 83. PageID #: 68
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1, 2018     Facility Review Report




     B- Health Care

                    Standard                                                 Finding Options

                                                                             - Exceptional
                                                                             -Very Good
                                                                             - Satisfactory
                                                                             -Marginal
                                                                             - Unsatisfactory
     B.1            Health Care Administration                               Marginal
     B.2            Intake Health Screening                                  Satisfactory
     B.3            Medical, Mental Health, and Dental Appraisals            Marginal
     B.4            Access to Health Care                                    Satisfactory
     B.5            Provision of Health Care                                 Marginal
     B.6            Incident Health Care                                     Marginal

     Additional Comments



     C - Security and Control

                    Standard                                                 Finding Options

                                                                             - Exceptional
                                                                             -Very Good
                                                                             - Satisfactory
                                                                             -Marginal
                                                                             - Unsatisfactory
     C.l            Correctional Supervision                                 Unsatisfactory
     C.2            Detainee Accountability                                  Satisfactory
     C.3            Control of Contraband                                    Satisfactory
     C.4            Use ofForce/Non-Routine Application of                   Marginal
                    Restraints
     C.5            Weapons Control                                          Satisfactory
     C.6            Keys, Tools, and Medical Equipment Control               Unsatisfactory
     C.7            Post Orders                                              Unsatisfactory
     C.8            Detainee Discipline                                      Marginal
     C.9            Restrictive Housing                                      Unsatisfactory
     C.IO           Detainee Transportation                                  Satisfactory

     Additional Comments




El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                      CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 65 of 83. PageID #: 69
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                  Oct 30-Nov 1, 2018     Facility Review Report




     D - Food Service

                    Standard                                                 Finding Options

                                                                             - Exceptional
                                                                             -Very Good
                                                                             - Satisfactory
                                                                             -Marginal
                                                                             - Unsatisfactory
     D.l            Food Service Administration                              Satisfactory
     D.2            Food Service Employee/Worker Health                      Marginal
     D.3            Food Storage and Preparation                             Unsatisfactory
     D.4            Equipment, Utensils, and Linens                          Unsatisfactory
     D.5            Detainee Meals and Special Diets                         Unsatisfactory

     Additional Comments




     E - Restrictive Housing

                    Standard                                                 Finding Options

                                                                             - Exceptional
                                                                             -Very Good
                                                                             - Satisfactory
                                                                             -Marginal
                                                                             - Unsatisfactory
     E.l            Detainee Records                                         Unsatisfactory
     E.2            Detainee Transfers and Releases                          Unsatisfactory
     E.3            Staffing                                                 Unsatisfactory
     E.4            Staff Training                                           Unsatisfactory
     E.5            Incident Health Care                                     Unsatisfactory
     E.6            Detainee Discipline                                      Unsatisfactory
     E.7            Administrative/Disciplinary Segregation                  Unsatisfactory
     E.8            Classification and Housing                               Satisfactory

     Additional Comments




El              0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                        CUYAHOGA COUNTY CORRECTIONAL CENTER                              Oct 30-Nov 1, 2018
                                                  SENSITIVE LIMITED DISTRIBUTION
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 66 of 83. PageID #: 70
     CUYAHOGA COUNTY CORRECTIONAL CENTER                                   Oct 30-Nov 1, 2018     Facility Review Report




     F - Safety and Sanitation

                     Standard                                                 Finding Options

                                                                              - Exceptional
                                                                              -Very Good
                                                                              - Satisfactory
                                                                              -Marginal
                                                                              - Unsatisfactory
     F.l            Fire Safety and Chemical Control                          Unsatisfactory
     F.2            Sanitation and Environmental Control                      Unsatisfactory
     F.3            Clothing and Bedding                                      Satisfactory
     FA             Detainee Hygiene                                          Satisfactory
     F.5            Emergency Power and Communications                        Satisfactory

     Additional Comments




     G - Services and Programs

                     Standard                                                 Finding Options

                                                                              - Exceptional
                                                                              -Very Good
                                                                              - Satisfactory
                                                                              -Marginal
                                                                              - Unsatisfactory
     G.l            Classification and Housing                                Satisfactory
     0.2            Access to the Courts and Legal Materials                  Satisfactory
     0.3            Mail                                                      Satisfactory
     0.4            Telephones                                                Satisfactory
     0.5            Religious Programs                                        Satisfactory
     0.6            Recreation                                                Unsatisfactory
     0.7            Visitation                                                Satisfactory
     0.8            Work Programs                                             Satisfactory
     0.9            Grievance Program                                         Unsatisfactory

     Additional Comments




El               0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                       CUYAHOGA COUNTY CORRECTIONAL CENTER                                Oct 30-Nov 1, 2018
                                                   SENSITIVE LIMITED DISTRIBUTION
           Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 67 of 83. PageID #: 71




                           CUYAHOGA COUNTY
                           AGENCY OF INSPECTOR GENERAL



                                      REPORT OF INVESTIGATION

    CASE NUMBER:                           18-0050-1

    SUBJECT(S) INFO:                      Kenneth Mills, Former Regional Director of Corrections
    COUNTY DEPARTMENT:                    Cuyahoga County Sheriffs Department

    SOURCE OF REFERRAL:                   Cuyahoga County Human Resources Department
    METHOD OF REFERRAL:                   Email
    INITIATED:                            September 24, 2018
    DATE OF REPORT:                       December 31, 2018 (amended January 8, 2019)

       I. Summary
    The Cuyahoga County ecounty~) Agency of Inspector General eAIG") received notice that
    Regional Director of Corrections Kenneth Mills was potentially engaging in discriminatory
    comments and behavior in the workplace. Following requests from the Law Department and
    Human Resources, the AIG investigated the allegations. Consistent with its requirement to
    avoid interfering with investigations by other government entities, the AIG temporarily
    suspended its proceedings during the pendency of an investigation by the US Marshal's service.

    After interviewing eighteen witnesses and reviewing numerous documents, the AIG is of the
    opinion that there is sufficient evidence to Indicate Mills likely made discriminatory
    comments regarding Marcus Harris' ("Harris'7 and Gary Brack's ("Brack'7 perceived
    sexual orientation; and was not sufficiently compliant with the County's continuing
    commitment to diversity. Despite numerous requests over several weeks that he appear for
    an interview with the AIG, Mills has not done so.

    The AIG investigation confirmed three witnesses who reported first-hand knowledge of Mills'
    discriminatory comments.      Further, other County employees reported as to widespread
    commentary in the workplace regarding similar comments allegedly made by Mills. These
    secondary reports are given little or no weight as to Mills' personal conduct. Nonetheless, the
    reports by secondary sources are reported because they were widely-disseminated and reflect
    - at minimum - the need for the County to re-double its current efforts to support a Culture of
    Respect. It is also indicative of the need to protect whistleblowers from the fears of retaliation
    for reporting such conduct. The AIG did not find sufficient direct evidence to support claims that
    Mills made anti-semitic comments.

    Effective November 15, 2018, Mills resigned from County employment. As such, the AIG
    cannot recommend corrective action specific to Mills. The AIG, however, recommends that the
    County expand its training and educational efforts that will reinforce the County's commitment to
    supporting a Culture of Respect.




                              Cuyahoga County Agency of lns~ct9{ ,Ggij'l~c~l--
Eiectronically Fileel0~9~l~int'WSth!'tM lll6l"¥J~'Of c;~W\®~ffii~Oh1ci ¥4ft5 ··l~lB) 698-2101
                                www. inspectorgeneraLcuyahogacounty. us
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 68 of 83. PageID #: 72


     Mills, Kenneth
     Repor1 of Investigation
     18-0050-1
     January 8, 2019
     Page 2 of14


         II. Background
                   A. Cuyahoga County Sherifrs Department
     According to its website the mission of the Sheriff's Department is as follows:

                 Our mission as caretaker of the public's safety is dedicated to maintaining the
                 trust and respect of those we serve by resolutely and aggressively enforcing the
                 law and by committing ourselves to the efficient and effective delivery of safety
                 services. As agents of the community, we strive to provide appropriate custodial
                 care along with programs that support the physical, spiritual and constitutional
                 needs of individuals committed to our custody. Further, every effort will be made
                 to assist the inmates in our custody to understand and take responsibility for their
                 involvement in the justice system.

     The Department has several divisions- Civil, law Enforcement and Corrections. The
     County Sheriff is Clifford Pinkney.

                   B. Cuyahoga County Sherifrs Department- Corrections Division
     According to the Corrections webpage, the County Corrections Center (uCCCfl) is the second
     largest Jail in the state and is a full-service Jail serving over 26,000 inmates annually.

     During the course of the investigation, AIG staff learned that there are currently three locations,
     Downtown, Euclid, and Bedford. The Downtown Jail, which is the primary facility, consists of two
     high rise buildings housing all levels of security statuses, from maximum security to
     weekenders.

     The CCC operates a full-service Kitchen, Medical Clinic and Pharmacy and provides Social
     Service programing, all managed by a staff of over 700 employees. CCC partners with
     MetroHealth for medical care.

     The CCC is managed by a Regional Director of Corrections, a Warden, three Associate
     Wardens, Facility Services Manager, Mental Health Services Manager, and Health Care
     Services Director. The daily operations are managed by sergeants who oversee Corporals and
     a complement of approximately 550 Corrections Officers.




                                  Cuyahoga County Agency of Inspector General
Electronically   Fii~Q,~~~M't!Nillltb?Strrmt ~~66v ~~~aml~t?.lhi'd:W4H5 c;t216) 698-2101
                                     YNJW.inspectorgeneral.cuyahogacounty. us
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 69 of 83. PageID #: 73


     Mills, Kenneth
     Report of Investigation
     18-005D-I
     January 8, 2019
     Page3of 14




                  C. Kenneth Mills

     Kenneth Mills {"Mills") was employed by the County for four years. Mills began working at the
     County in 2014 as Director of Public Safety and Justice. In 2015, he transitioned to Regional
     Director of Corrections where he served until his resignation on November 15, 2018.

     Mills resigned before AlG staff had an opportunity to interview him. Subsequently, AIG staff
     attempted to contact Mills and his legal counsel multiple times- by telephone, regular mail, and
     certified mail. In response, Mills left a voicemail indicating that he needed to consult with legal
     counsel as to whether he would be willing to speak with the AIG. After his voicemail,
     communications were directed only to Mills' legal counsel. However, despite multiple efforts,
     the AIG was not able to interview Mills.




November 27, 2018              Telephone to Mills' number
                               in personnel file.

Nove         27,2018           Regular US     to Mills'
                               address in personnel file.


November 27,2018               Certified U    to Mills'                           Return receipt       by
                               address in personnel file.                         AIG December 11, 2018.

                 2,2018




December 13, 2018              Telephone - Message left
                               for Mills' attorney Kevin




De         r 13, 2018                                                             Return receipt received by
                                                                                  AIG December 19 or 20,
                                                                                      8.
                                   Cuyahoga Coun_ty Agency of lnsp~ctp:!}~~~c~b e
Electronically FilellOiJ9 ~fN!inlW Street 1961'1 EA~f C~\\RJEn!:ia9lli~Ohlo
                                                                      1t'4 ns ··1~~6) 698-21 01
                                     www. inspectorgeneral. cuyahogacounty. us
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 70 of 83. PageID #: 74


     Mills, Kenneth
     Report of lnvestlgaliof\
     18·0050-1
     January 8, 2019
     Page4 of 14




December 14, 2018                                                                  Spellacy left a          for
                                                                                   AIG staff returning AIG call.

                                                                                   AIG staff left a message
                                                                                   with Spellacy's assistant.


     As of the date of this report, the AIG has received no affirmative or negative response from Mills
     or his attorney regarding its request for an interview with Mills. Accordingly, there is no
     interview of Mills in this report.

                   D. Investigation
                       1. Written and Electronic Documents Reviewed by AJG in the
                                Course of this Investigation

                            •   Letter from Gary Brack's Attorney, Subodh Chandra
                            •   Kenneth Mills Emails from 1/1/18-9120/18
                            •   Kenneth Mills Emails from 1/1/17-12/31/17
                            •   Kenneth Mills HR Personnel File, Job Description, Disciplinary File
                            •   Cuyahoga County Ethics Code
                            •   Cuyahoga County Employee Handbook

                       2. Interview of Gary Brack - May 30, 2018
     Prior to this interview, Brack was the Interim Nursing Director at the County Jail. Brack was
     employed by MetroHealth but worked with the three County jails: the downtown jail location, the
     Euclid jail location, and the Bedford Heights location. Brack started working with County jails in
     September of 2016, as a Nursing Supervisor. He also took on administrative duties such as
     scheduling and grievances. When Nursing Director, Harris, resigned from his position, Brack
     became the interim Nursing Director until MetroHealth pulled him from working at the County
     jail.

     During an interview with AIG staff, Brack indicated that he had received reports of discriminatory
     comments and behavior by Mills. In April 2018, Brack was told by Employee-1 ("Employee-1'')
     that Mills asked Employee-1 "if Gary [Brack] and Marcus [Harris] were fucking". According to
     Employee-1, Mills then said, "I hate fucking faggotsM when she asked why he cared. When
     asked about any other discriminatory behavior on the part of Mills, Brack also mentioned that
     when discussing a budgeting concern, Mills purportedly made anti-semitic comments to
     Employee-1 regarding County Executive Armond Budish ("Executive Budish").




                                  Cuyahoga County A~ency of ln~p~~W{ ,G~f3c~~
Electronically   File20~9~~J1JtWStf~ 1961'1~ij~f e!W~~WCI. Oh1b ~4rt5 ·'{~fS) 698-2101
                                www. inspectorgeneral. cuyahogacounty. us
                 Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 71 of 83. PageID #: 75


     Mills, Kenneth
     Report of Investigation
     18-0050-1
     January B, 2019
     Page 5of 14



                       3. Interview of Employee-1- October 1, 2018 and November 16, 2018

     Employee-1 ("Employee-1") has been employed by the County Sheriff's Department ("Sheriff's
     Department") in the Fiscal Office ("Fiscal") for ten (10) years. Employee-1 has six direct reports
     and reports directly to senior leaders in the Sheriff's Department.

     During the interview, AIG staff asked Employee-1 if she knew of incidents of Mills making
     derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
     Employee-1 gave the following examples:

          1. Emp/oyee-1 stated that in 2017 when she and Mills were discussing Harris' mileage
             reimbursement request (that Mills did not want to sign), Mills asked her "You do know
             they're lovers? They are faggots•. Employee-1 stated that Mills may have said "fucking
             faggots•, but was not certain;

          2. Employee-1 stated that in 2017 when she and Mills were discussing requesting more
             money for cameras in the jail, Mills told her the ·vou know the Executive is not going to
             give you any more money, he's a Jew";

          3. Employee-1 stated that in 2017 Mills told Employee-1 that an African-American sergeant
             is an inadequate employee. Employee-1 then asked how she got her job, and Mills
             pointed to his arm as though he meant skin color;

          4. In 2017 Emp/oyee-6 told Employee-1 that one of nurses intended to file a sexual
             harassment complaint against Mills; and

          5. Employee-1 stated Mills told her the Sheriff thinks he is untouchable because he is the
             first African-American Sheriff.

     Employee-1 noted that Mills always made these comments when there were no other
     witnesses.

     When asked if she ever made a formal report regarding Mills' comments, Employee-1 stated
     she was reluctant to report due to a fear of retaliation and when Brack was terminated her fears
     were confrrmed.

                       4. Interview of Employee-2 - October 23, 2018

     Employee-2 ("Employee-2") is a senior manager in the County Office of Budget and
     Management ("OBM"). Emptoyee-2 also advises the County Executive and County Council on
     budget-related matters.

     According to Employee-2, no one from the Sheriff's Department reports directly to OBM, but
     Employee-2 and her team work with Employee-1. OBM, however, does make budget restriction
     recommendations.



                                 Cuyal1_99a Count:t A_gen.cy_pf ln~2~9i?J.,G~~a_~ p
Electronically   File2mS~l!f..fintWStfeet 19 ~¥i~~f¥~W-JlEfl~ffi:t. Ohro ~4n5 ;\~f6) 698-2101
                                    www.inspectorgeneral.cuyahogacounty.us
            Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 72 of 83. PageID #: 76


    Mills, Kenneth
    Report of Investigation
    18-0050-1
    Janual)' 8, 2019
    Page6 of 14

    Employee-2 stated that she believes there was a personality conflict between Mills and
    Em ployee-1.

    During the interview, AIG staff asked Employee-2 if she knew of incidents of Mills making
    derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
    Employee-2 gave the following examples:

        1. Mills told Employee-2 that Employee-4 and Sheriff Pinkney were stupid, lazy, and did not
           want to manage the jail;

        2. Mills told Employee-2 that Sheriff Pinkney was only appointed because he is black;

        3. Mills made an anti-homosexual comment in Employee-2's office. Employee-2 does not
           remember exactly what he said but she stated her belief that Mills' comments indicated
           that he Mdoes not like homosexuals"; and

        4. Mills stated that he thought Harris and Brack were dating.

    Employee-2 noted that these comments were not made in the presence of other witnesses.


                       5. Interview of Sheriff Clifford Pinkney- October 4, 2018

    Sheriff Pinkney has been employed with the County Sheriff's Department since 1991. Sheriff
    Pinkney has held the following positions: deputy sheriff, deputy sergeant, lieutenant, Chief
    Deputy Sheriff, and in 2015 became the Sheriff. As County Sheriff, Pinkney's job duties include
    overseeing the Sheriffs Department office operations, as well as developing and maintaining
    partnerships with stakeholders, in the community, and with other law enforcement entities.
    Sheriff Pinkney reports to Executive Budish. Sheriff Pinkney's direct reports include Employee-
    4, Special Assistant to the Sheriff, Director of Regional Corrections, Business Services
    Manager, Medical Director, and other Sheriff personnel as necessary.

    During the interview, AIG staff asked Sheriff Pinkney if he knew of incidents of Mills making
    derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. Sheriff
    Pinkney gave the following examples of complaints he had received:

        1. Employee-1 told Sheriff Pinkney that Mills made comments about Brack and Harris'
           sexuality;

        2. Employee-1 told Sheriff Pinkney that Mills made comments about working for African
           Americans - something to the effect of "they are lazy" and he would not enjoy working
           for two African Americans if George Taylor took the Chief job;

        3. Employee-1 told Sheriff Pinkney that Mills made a derogatory comment about Executive
           Budish being Jewish and therefore cheap;

        4. There was a rumor that Mills did not like women or African Americans;



                                  Cuyah~ga Count~ Agem::y_.of lnt312~~~9~Hfif5l~ffi!sLP
Electronically Fii~GJrl9ii!!a%l!NintA78tf~~ 1~P:1BBI ~el~rv'eT~R'(t;"Ohio '44ffS • [216) 698-2101
                                     www.inspectorgen era I. cuyahogacounty. us
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 73 of 83. PageID #: 77


     Mills, Kenneth
     Report or Investigation
     18-0050-1
     January 8, 2019
     Page 7 or 14

          5. Sheriff Pinkney received separate telephone calls from two female Common Pleas
             Judges stating they believed that Mills dislikes women. In fact, one of the Judges stated
             she did not want to work with Mills because he was "condescending and a chauvinist";
             and

          6. Employee-S told Sheriff Pinkney the nurses complained about Mills' behavior but were
             afraid to come forward due to the possibility of retaliation from Mills.

     The Sheriff stated he did not take action on Employee-1's statements because he had no proof
     other than Employee-1's allegations and he knew Employee-1 and Mills had a strained
     relationship. Furthermore, he did not take action on the other information because they were
     informal"gripes" and he had no evidence or specific information.

                       6. Interview with Employee-3 - October 15, 2018

     Employee-3 ("Employee-3") was a day shift charge nurse in the main dispensary. Employee-3
     recently resigned from the County and is moving to work in a federal prison. At the time of the
     interview, Employee-3 had worked for the County for almost 15 years. Employee-3's duty as
     charge nurse was to oversee all staff nurses, be responsible for day-to-day operations in the
     dispensary, and respond to emergencies.

     During the interview, AIG staff asked Employee-3 if she knew of incidents of Mills making
     derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
     Employee-3 gave the following examples:

          1. There was discussion among corrections officers ("CO") that Mills sent an email that
             said, "that fucking faggotM (referring to Harris) "is never going to tell me what to do"; and

          2. It was believed in the jail that Mills does not like gay people.

     Other pertinent information included:

          1. Employee-3 stated that when Mills first came to the County he would always talk to her.
             The attempted communications were "super friendly" and "odd•.

          2. Employee-3 stated that in the Jail she heard corrections officers refer to Harris as a
             "woman" or a "faggot." Employee-3 also stated that, after Brack was terminated, many
             corrections officers said they were glad that the "fag is gone."

          3. Employee-3 stated that there was an issue with male inmates receiving bras and
             panties. Floor supervisors did not want to provide the underclothes and therefore
             required a medical prescription before providing the underclothes to inmates. The
             nurses would tell the COs that no prescription was necessary, and the COs would still
             refuse to provide the requested underclothes to the inmates.




                                  Cuyahoga County Agency of tn~.e~1tor ~~~~t~'
Electronically   Filea0~9East~J11tt:.7Stf~ ~fF.I~~f ~eJ{j{.qef~ffil~~~hlbW4ft5 •'(~lB) 698-2101
                                    www.inspectorgeneral.cuyahogacounty. us
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 74 of 83. PageID #: 78


     Mills, Kenneth
     Report of Investigation
     18-0050-1
     January 8, 2019
     Page Bof14




                       7. Interview ofEmployee-4- September27, 2018

     At the time of the interview, Employee-4 had been a senior leader of the Cuyahoga County
     Sheriff's Department for three (3) years. Employee-4 reports directly to Sheriff Pinkney.
     Employee-4's direct reports include an employee from both the Jaw enforcement and
     administrative divisions of the Sheriff's department, the Director of Regional Corrections, and
     the Medical Director from MetroHealth. As of November 19, 2018, Employee-4 is now the
     interim Director of Regional Corrections.

     During the interview, AIG staff asked Employee-4 if he knew of incidents of Mills making
     derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
     Employee-4 gave the following examples:

          1. Someone (he does not remember who) told Employee-4 that Mills made a comment
                 about Brack and Harris dating.

          2. Someone (he does not remember who) told Employee-4 that there are female
             employees and female Judges who did not like to interact with Mills.

          3. Someone (he does not remember who) commented to Employee-4 that Mills made an
             anti-Semitic comment about Executive Budish - something to the effect that Executive
             Budish Is a Jew and does not want to give money to Mills' budget.

     Employee-4 noted that Mills and Employee-1 did not get along well together.

                       8. Interview of Employee-S- October 1, 2018

     Employee-5 ("Employee-S") is a senior leader in the County Sheriff's Department. Employee-S
     started in this role in September 2018. Employee-S reports to Warden Eric lvey ("lvey"), who
     reports to Director of Regional Corrections Ken Mills ("Mills"), who reports to Chief George
     Taylor who reports to Sheriff Clifford Pinkney ("Sheriff Pinkney"). Within his chain of command,
     Employee-5 supervises a total of sixty (60) COs, a corporal, and a sergeant-who reports
     directly to Employee-S. Employee-S's job duties include booking and release.

     During the interview, AIG staff asked Employee-S if he knew of incidents of Mills making
     derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
     Employee-5 gave the following example: There was a claim that Mills said one of the County
     employees makes too much money for a woman.

                       9, Interview of Employee-6- October 3, 2018

     Unlike other witnesses identified in this report, Employee-a is an employee of MetroHealth
     Hospital System, not an employee of the County. Employee-6 works in the County jail as the
     Ambulatory Director, and she has been in this position for 4 ~ years. Her duties include
     budgeting and operations within the CCC medical facility. Her direct reports are nurse


                                 Cuyahoga County Agency of lnse~1t-9.!}~~!!M!I
Electronically   FileaQJ1$1itast~r'ltft7Stteet ~!ll=lt§§r crnw~~Wd~OhiCI '44ft5 ·t~fS) 698-2101
                                    WNW.inspectorgeneral.cuyahogacounty. us
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 75 of 83. PageID #: 79


     Mills, Kenneth
     Report of Investigation
     18-0050-1
     January 8, 2019
     Page 9 of 14

     practitioners and paramedics, and she reports to Julia Brunner (Director of Ambulatory) at
     MetroHealth.

     During the interview, AIG staff asked Employee·6 if she knew of incidents of Mills making
     derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
     Employee-6 gave the following examples:

          1. There was a rumor that Mills said Harris and Brack are gay and are dating; and

          2. Employee-1 told Employee-6 that Mills said Employee-6 made too much money for a
             woman.

                       10.1nterview of Employee-7 - October 4, 2018

     Employee-7 has been with the county for five years. Her current position is Business
     Administrator in the Fiscal Department. She has been In her current position since February
     2017, and was in Justice Services previously for one year. She is currently 2nd in command in
     the Fiscal Department, and her duties are to discover and manage grants whether they are
     federal grants, state grants and any other grants that may be available for the jails. She also
     rnanages revenue tracking, statistic request, manages the analysis, staffing numbers, etc., and
     ad hoc reports. Her direct reports are Lylia Latham, Judy Fulkerson, and there is a current
     vacancy. Employee-? reports to Employee-1, Employee-1 reports to Taylor and Taylor reports
     to the Sheriff.

     During the interview, AIG staff asked Employee-? if she knew of incidents of Mills making
     derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
     Employee-? gave the following examples:

          1. Employee-7 heard Mills made a comment about the Sheriff that made her uncomfortable
             enough to abruptly leave a meeting. Employee-? believes the comment was something
             to the effect of the Sheriff is too tight to give up money for new cameras and could find
             the money if he wanted to," the miser"; and

          2. There was a discussion that the former business service manager left the Public Safety
             and Justice Department because Mills was sexist; and

          3. Employee-? heard from Employee-1 that Mills said Harris and Brack were "fagsu.

                       11.Interview of Dr. Thomas Tallman- October 12,2018

     br. Thomas Tallman ("Tallman") is employed by MetroHealth Hospital, and he currently holds
     the position as the Medical Director of the jails. Dr. Tallman has held this position for 4% years
     and was previously employed as an emergency room physician for the Cleveland Clinic . His
     duties as Medical Director are to oversee the correctional health program, including its
     scheduled sick call process; oversee the 24/7 intake process; respond to medical emergencies
     or acute medical issues as they come up, and handle the overall health of inmates. Dr. Tallman
     reports to Dr. Julia Brunner at MetroHealth Hospital. Or. Julia Brunner is the Director of
     Ambulatory Services and Outpatient Services. She also has frequent meetings with Jane

                                 Cuyahoga County Agency of Inspector General
Electronically   File4069iias1~mtlil7StfelM ~!Ra0f ~~W'Lole!Mru~ehlo¥41lt5 <;~2~§) 698-2101
                                   www. inspectorgeneral. cuyahogacounty. us
              Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 76 of 83. PageID #: 80


     Mills, Kenneth
     Report of Investigation
     18-0050-1
     January 8, 2019
     Page 10 of 14

     Platten at MetroHealth Hospital. Tallman's direct reports are nurses, the director of nursing,
     nursing supervisor, pharmacist, x-ray tech, dental, and all healthcare workers assigned to CCC.
     All nurses report to Tallman even if they are county employees.

     During the interview, AIG staff asked Dr. Tallman if he knew of incidents of Mitis making
     derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. Dr.
     Tallman gave the following examples:

          1. Employee-1 told Dr. Tallman that Mills made comments about two nurses being gay
             lovers; and

          2. Employee-1 told Dr. Tallman that Mills said, "we're never going to get more CO's
             because the Jew won't spend money: (referring to Executive Budish)

                        12.1nterview of Employee-S- December 4, 2018

     Employee-S is the Charge Nurse for Mental Health and Intake at the County jail. Her
     responsibilities include supervising Licensed Practical Nurses and Medical Techs. Employee-S
     has been a County employee for 13 years. She reports to Nursing Director Aisha Parnell who
     reports to Or. Tallman and/ Employee-6.

     During the interview, AIG staff asked Employee-S if she knew of incidents of Mills making
     derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior.
     Employee-S gave the following example:

          •      Employee-S stated that Mills changed the policy regarding female CO tasks. Employee-
                 a explained that Mills changed the policy so that female COs could watch male pods and
                 walk male inmates around the jail. Employee-S stated, even when it was not necessary,
                 Mills would require female COs to watch male pods saying something to the effect of
                 "they took the job so they can do it."


                        13.1nterviews of
                            Employee-9- October 3, 2018
                            Employee-10- October 9, 2018

     When AIG staff asked the above employees if they knew of incidents of Mills making
     derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. The
     above employees stated they had heard rumors of discrimination and/or homophobic comments
     but had no specific information.




                                   Cuyahoga County Agency of ln~pectorpenet;~l
Electronically   Filea~1>9 itast~r11tlii7StreEM ~~ fR~~r' ~eJlWtQe~Mffil~~efhfij'¥fN5 "'(~tS) 69S-21 01
                                      WINW .inspectorgeneral. cuyahogacounty. us
            Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 77 of 83. PageID #: 81


     Mllls, Kenneth
     Report of Investigation
     18-0050-1
     January 8, 2019
     Page 11 of 14



                       14. Interviews of
                           Employee-11- September 28,2018
                           Employee-12- October 5, 2018
                           Employee-13- October 1, 2018
                           Employee-14- October 5, 2018

    When AIG staff asked the above employees if they knew of incidents of Mills making
    derogatory/discriminatory comments or engaging in derogatory/discriminatory behavior. The
    above employees stated they had no direct or indirect knowledge of such comments or
    behavior.

                       15. Interview ofEmployee-15- January 7, 2019.

    Employee-15 is a County corrections officer with more than ten years of service. Employee-15
    stated that he personally heard Mills say "that faggot is trying to go after usn, referring to Marcus
    Harris. Employee-15 recalled that this statement was made at some point in time after public
    complaints regarding the provision of medical services within the Jail.


        III. Analysis and Findings
                 A. As a County Employee Kenneth Mills was Subject to the County
                    Ethics Code

    Section 402.01{F) of the County Code states "employee" shall mean any employee of
    Cuyahoga County, but not limited to, any person employed, full or part time in a temporary or
    permanent capacity, by the County Executive, the Prosecuting Attorney, the County Council, the
    Personnel Review Commission, the Board of Revision, the Inspector General, and any other
    county agency hereafter established by or pursuant to the charter. As Director of Regional
    Corrections, Mills was an employee for purposes of Chapters 402 and 403 of the County Code.
    Mills, therefore, are subject to the guidelines established by the County Code and prohibitions
    therein.

                 B. Section 403.10 of the County Ethics Code Prohibits Discrimination

     Pursuant to Section 403.10 of the County Ethics Code, no employee shall discriminate against
     anyone on the basis of race, religion, national origin, sex, gender, ethnicity, sexual orientation,
     gender identity and expression, disability, or genetic information.




                                Cuyahoga County Agency of Inspector Gen~[~l
Electronically File.d069 tiast~rnttll?Stf~   ~~ R~~r' CCffi~.qeJ~ffil~e1h~W4ft5 •tltB) 698-2101
                                   www.inspectorgeneral.cuyahogacounty.us
            Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 78 of 83. PageID #: 82


    Mills, Kenneth
    Report of Investigation
    18-0050-1
    January 8, 2019
    Page 12of14




                C. Cuyahoga County Employees are subject to the County Employee
                   Handbook

                        1. Cuyahoga County is Committed to Diversity

    Pursuant to Section 3.01 of the County Employee Handbook,

             The County is committed to fostering a diverse and inclusive workforce, which
             includes building an environment that respects the individual, promotes
             innovation and offers opportunities for all employees to develop to their full
             potential.

                        2. Cuyahoga County is an Equal Employment Opportunity Employer

    Pursuant to Section 3.02 of the County Employee Handbook,

             The County is committed to providing equal employment opportunities for all
             individuals regardless of race, color, ancestry, national origin, language, religion,
             citizenship status, sex, age, marital status, sexual preference or orientation,
             gender identity/expression, military/veteran status, disability, genetic information,
             membership in a collective bargaining unit, status with regard to public
             assistance, or political affiliation.

                        3. Cuyahoga County Must Investigate Reports of Discrimination

    Pursuant to Section 3.05 of the County Employee Handbook, once potential discrimination is
    reported,

             The County will investigate all reported concerns. An investigation may include
             conducting interviews, obtaining written statements, and reviewing records. The
             County will complete investigations in a prompt manner. The length of the
             investigation will vary based on the circumstances involved. After obtaining and
             reviewing all available information, the County will determine if any employee
             violated any County policy. The employee who made the report and the accused
             employee(s} will be notified in writing of this determination.

             If the County finds that an employee has violated any County policy then Human
             Resources, in consultation with the employee's department director or designee,
             will determine the appropriate action, which may include corrective action,
             disciplinary action, mediation, training, or transfer.

    In the instant matter, the Department of Human Resources requested that the AIG conduct the
    Investigation to avoid any appearance of bias or impropriety.



                              Cuyahoga County Agency of ln~pector Gen~r~lc:
Electronically File4Qi691 east ~ntb7Stf'~ ~   R§§;' CerJ~~~wa~~hi\:J¥i'ft5 ~'(2tB} 698-2101
                                 WNW. inspectorgeneral.cuyahogacounty. us
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 79 of 83. PageID #: 83


     Mills, Kenneth
     Report of Investigation
     18-0050-1
     January a. 2019
     Page 13 of14


                  D. There is sufficient evidence to indicate that Mills likely made
                     discriminatory comments about Harris and Brack's perceived
                     sexual orientation

     Employee-1 stated that during a discussion with Mills about Harris' mileage reimbursement
     request, Mills said to her "You do know they're lovers? They are faggots.~ Additionally,
     Employee-2 stated that Mills made anti-homosexual comments in her presence, noted he
     thought Harris and Brack were dating, and made it clear he did not like people who are
     homosexual. Employee-15 stated that personally heard Mills say "that faggot is trying to go
     after us", referring to Marcus Harris. Based on these three separate statements, the AIG is of
     the opinion that there is sufficient evidence to indicate Mills likely made discriminatory
     comments about Harris and Brack's perceived sexual orientation. It is unclear, however,
     whether he took any action based on this discriminatory attitude.



                  E. There is sufficient evidence to indicate that Mills was not
                     sufficiently supportive of Cuyahoga County's Continuing
                     Commitment to Diversity
     Employee-1 stated that in 2017 during a discussion with Mills about requesting more money for
     cameras in the jail, Mills told her "You know the Executive is not going to give you any more
     money, he's a Je~. Employee-1 further stated that in 2017 Mills told her that a sergeant in the
     Sheriff's department was a terrible employee and insinuated that she only got her job because
     she is African American. Employee-1 also stated that Mills told her Sheriff Pinkney thought he
     was untouchable because he is the first African American Sheriff. Likewise, Employee-2 stated
     that Mills told her Sheriff Pinkney was only appointed because he is African American.

     Sheriff Pinkney received separate telephone calls from two female Common Pleas Judges
     stating they believed that Mills dislikes women. Allegedly, one of the Judges stated she did not
     want to work with Mills because he was "condescending and a chauvinist". Moreover, indicating
     a failure to promote a culture of respect, there was substantial belief among County employees
     that Mills had made inappropriate comments.

     Based on the above statements and information the AIG is of the opinion that there is
     sufficient evidence to indicate Mills was not compliant with the Countys commitment to
     diversity. Specifically, Mills did not appear to be "fostering a diverse and inclusive workforce",
     or Kbuilding an environment that respects the individual". Rather he was inappropriately
     concerned with the gender, race, and religion of County employees and elected officials.

          IV. Conclusion and Recommendations
     The AIG's investigation found an abundance of reports regarding Mills' comments and behavior.
     However, there were incidents that were relayed to AlG staff by individuals who had first-hand
     knowledge of Mills' alleged discriminatory comments. Specificalty, three County employees
     separately heard Mills make different discriminatory comments regarding the perceived sexual

                               Cuyahoga County Agency of Inspector General
Electronically   Filea~Jijast~ntb7StfEml ~f169r ~en~ii~~efhiB'¥f'ff5 C{tt6) 698-2101
                                 'WWW. inspectorgeneral_ cuyahogacounty. us
             Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 80 of 83. PageID #: 84


     Mills, Kennelh
     Report of Investigation
     18-0050-1
     January 8, 2019
     Page 14 of 14

     orientation of a subordinate employee and a contractor. Furthermore, Mills failed to fully comply
     with the County's commitment to diversity or to promote a culture of respect within the jail.
     Finally, the reports from the witnesses indicate a need to redouble the County's continuing
     efforts to support a culture of respect and to allay fears of retaliation for reporting inappropriate
     conduct.

     Effective November 15, 2018, Mills resigned from County employment. As such, the AIG
     cannot recommend corrective action as to Mills. The AIG, however, recommends that the
     County expand its educational efforts to support a culture of respect and protection of
     whistleblowers.



  ~~-/JJ
     Valissa Turner Howard
                                 1
                                                                  I&./[
                                                               Date
     First Assistant Deputy Inspector General


     Approval as to c nclusions and recommendations:




                                                               Date




                                     Cuyahoga County Agency of Inspector General
Electronically   Fil~ ~§~ !t-J111tl:r7Stueet +9JYl1 ft66!f CO)'Ie~fi~)'Jelhiti¥1'~5 C~t~) 698-2101
                                       www. inspectorgeneral. cuyahogacounty .us
            Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 81 of 83. PageID #: 85

                                 RODERICI< LINTON
                                   BELFANCE LLP
                                               A ttorueys nt Lnw

                                              -
                                              ---    -
                                                .... -
                                                  FouNm;n tSSS

     CHRISTOPHER C. ESKER, Esq.                                                    CESKCR0RLBLLP.COM
     January 24, 2019
     Cheryl Forino Wahl, MA, JD
     Senior Vice President and Chief Ethics and Compliance Officer
     The MetroHealth System
     2500 MetroHealth Drive
     Cleveland, Ohio 44109
             Re:     Our Client: Anthony Scarbro d/o/b 01/08/1969
                     Our File No. 25598-0001
     Dear Ms. Forino Wahl:
             Please be advised that the undersigned represents Mr. Anthony Scarbro for the purposes
     of investigating a potential malpractice claim against certain medical services providers alleged
     to be under the direction of the Metro Health System, and providing services, or having provided
     services during the subject time, in or through the Cuyahoga County Corrections Center.
     Pursuant to Ohio Revised Code §2305.11(8), written notice is hereby given to you that Mr.
     Anthony Scarbro is considering bringing an action against the MetroHealth System and/or its
     medical service providers relating to those professional services provided to Mr. Anthony
     Scarbro during the period of October 23, 2016 to April 27, 2016; during which time he was
     incarcerated pending trial, and through trial, in the Cuyahoga County Corrections Center, which
     action may be commenced at any time within 180 days after this notice. The potential claim was
     first discovered by Mr. Scarbro on April 23, 2018, upon receiving information through the
     Cuyahoga County Prosecutor's Office that it considered certain portions of Mr. Scarbro's
     negligence and other claims as made against the Cuyahoga County Sheriff, the Cuyahoga County
     Sheriffs Office, and Jane and John Does, 1-3, whose names were not then known, as potential
     medical malpractice claims, and is being made expressly to respond to that issue as raised.
             Permit me to suggest that upon receipt of this letter you notify the MetroHealth System
     risk manager and/or insurance carrier, and have a representative contact the undersigned at their
     first opportunity.
             I am also enclosing a copy of this notice to you, and I would request that you sign and
     date same, and return it to the undersigned in the enclosed self-addressed, stamped envelope that
     I have enclosed for your convenience.
     Cordially,

      FILE COPY
     Christopher C. Esker
     CCE:bms
     Enclosure
                                                                                                EXHIBIT
Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                                 50 SOUTH MAIN STREET, lOTH FLOOR Y AKRON, OHIO 44308
                         D: 330.315.3374 T R: 330.434.3000 T F: 330.434.92:W T www.rlbllp.com
                                                                                                 c
            Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 82 of 83. PageID #: 86
     C. Forino Wahl, January 24, 2019, Page 2

              Re:      Our Client: Anthony Scarbro d/o/b 01/08/1969
                       Our File No. 25598-0001



     Via Certified and Regular U. S. Mail

     I acknowledge receipt of the above letter and notice received this _ _ day of _ _ _ _ _,
     2019.




Electronically Filed 0611412019 11:57 I I CV 19 916786 I Confirmation Nbr. 1737782 I CLSLP
                                                            Case: 1:19-cv-01593 Doc #: 1-1 Filed: 07/12/19 83 of 83. PageID #: 87
RODERICK LINI.ON
  BELFANCE LLP                                                                                                neopost/~                  1-IH~ I·Cl/1~~       I.:Ail

              Att.>rnry• '"
            -=.~....::::-
              -=:•-
                                  4'••

                 f')\JNII'IIJU ~I.AJ.


      Exceflence is our tradition.
                                                  c:ec
                                                50 5. Main Street, 1Oth Floor
                                                Akron. Ohio 44308·1828
                                                                                          ..'
                                                                                                              01/24/2019
                                                                                                              US POSTAGE


                                                                                                              m~~
                                                                                                                                    $00.47Q
                                                                                                                                            ZIP 44308
                                                                                                                          ~              041L11241418




                                                Cheryl Farino Wahl, MA, JD                                                                                                 0...
                                                                                                                                                                           _J
                                                Senior Vice President and Chief Ethics and Com                                                                             (f)
                                                                                                                                                                           _J

                                                The MetroHealth System                                                                                                     0
                                                                                                                                                                           ..._
                                                                                                                                                                           N
                                                2500 MetroHealth Drive                                                                                                     CXl
                                                                                                                                                                           .......
                                                Cleveland, Ohio 44109                                                                                                      .......
                                                                                                                                                                           (<')
                                                                                                                                                                           .......
                                                                                                                                                                            ....:
                                                                                                                                                                           ..c
                                                                                                                                                                           z
                                                                                                                                                                            c
                                                                                                                                                                             0
                                                                                                                                                                           ~
 ---------------------------------------
           CERTIFIED MAIL.. ,                                                                              neopostr
                                                                                                           01/24/2019
                                                                                                                              _,,.....             '.   -1.
                                                                                                                                                                       -   0
                                                                                                                                                                            E
                                                                                                                                                                           <;::::
                                                                                                                                                                             c
                                                                                                                                                                             0
                                                                                                                                                                           ..._
                                                                                                           &1 :t•l#i t.W #I $03.92Q                                        <D
                                                                                                                                                                           CXl
                                                                                                                                                                           .......



            1111111 IIIII 1111 I I I Ill
                                                                                                                                                                           <D
                                                                                                                                                                           ..--
                                                                                                                                                                           (J)
                                                                                                                                  ZIP       ~"i4308                        (J)
                                                                           Jf                                                 041 l11241418                                ..--
                                                                                                                                                                           >
                                                                                                                                                                           0
              9171 9690 0935 0217 3716 00                                                                                                                                  ..._
                                                                                                                                                                           ..._
                                                                                                                                                                            .......
                                                                                                                                                                            L!)
                                                                                                                                                                            ..--
                                                                                                                                                                            ..--
                                                                                                                                                                            (J)
                                                                                                                                                                            ..--
                                                                                                                                                                            0
                                                                                                                                                                            £:::!
                                                                                                                                                                            '<!'
                                                                                                                                                                            ..--
                                                                                                                                                                            ..._
                                                                                                                                                                            <D
                                                                                                                                                                            0

                               -~cheryl         Farino Wahl, MA, JD                                                                                                         "0
                                                                                                                                                                            ~

                                         Senior Vice President and Chief Ethics and Compliance                                                                              u:::
                                                                                                                                                                            ~
                                         The MetroHealth System                                                                                                             m
                                                                                                                                                                             .~
                                                                                                                                                                              c
                                         2500 MetroHealth Drive                                                                                                              e
                                         Cleveland, Ohio 44109                                                                                                              t5
                                                                                                                                                                              Q)

                                                                                                                                                                            w

.,.....__
